Exhibit 10.1

EXECUTION VERSION

 

 

CREDIT AGREEMENT

Dated as of December 2, 2013

among

ENERGY TRANSFER EQUITY, L.P.,

as the Borrower,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent,

and

The Other Lenders Party Hereto

$600.0 Million Senior Secured Revolving Credit Facility

CREDIT SUISSE SECURITIES (USA) LLC,

RBC CAPITAL MARKETS,

RBS SECURITIES INC.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

and

MIZUHO SECURITIES USA INC.

as Joint Lead Arrangers

CREDIT SUISSE SECURITIES (USA) LLC,

RBC CAPITAL MARKETS,

RBS SECURITIES INC.,

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     32   

1.03

 

Accounting Terms

     33   

1.04

 

Rounding

     33   

1.05

 

Times of Day

     33   

1.06

 

Letter of Credit Amounts

     33   

ARTICLE II. the Commitments and Credit Extensions

     33   

2.01

 

Loans

     33   

2.02

 

[Reserved]

     34   

2.03

 

Requests for New Loans

     34   

2.04

 

Continuations and Conversions of Existing Loans

     34   

2.05

 

Use of Proceeds

     36   

2.06

 

Prepayments of Loans

     36   

2.07

 

Letters of Credit

     36   

2.08

 

Requesting Letters of Credit

     37   

2.09

 

Reimbursement and Participations

     38   

2.10

 

No Duty to Inquire

     40   

2.11

 

LC Collateral

     40   

2.12

 

Interest Rates and Fees

     41   

2.13

 

Evidence of Debt

     42   

2.14

 

Payments Generally; Administrative Agent’s Clawback

     43   

2.15

 

Sharing of Payments by Lenders

     45   

2.16

 

Reductions in Commitment

     45   

2.17

 

Defaulting Lenders

     45   

2.18

 

Increase of Commitments

     47   

2.19

 

Extension of Maturity Date

     49   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     51   

3.01

 

Taxes

     51   

3.02

 

Illegality

     55   

3.03

 

Inability to Determine Rates

     55   

3.04

 

Increased Costs; Reserves on Eurodollar Loans

     55   

3.05

 

Compensation for Losses

     57   

3.06

 

Mitigation Obligations; Replacement of Lenders

     57   

3.07

 

Survival

     58   

ARTICLE IV. CONDITIONS PRECEDENT TO Credit Extensions

     58   

4.01

 

Conditions of Effectiveness

     58   

4.02

 

Conditions to all Credit Extensions

     60   



--------------------------------------------------------------------------------

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     60   

5.01

 

No Default

     60   

5.02

 

Organization and Good Standing

     60   

5.03

 

Authorization

     61   

5.04

 

No Conflicts or Consents

     61   

5.05

 

Enforceable Obligations

     61   

5.06

 

Initial Financial Statements; No Material Adverse Effect

     61   

5.07

 

Taxes

     62   

5.08

 

Full Disclosure

     62   

5.09

 

Litigation

     62   

5.10

 

ERISA

     62   

5.11

 

Compliance with Laws

     62   

5.12

 

Environmental Laws

     63   

5.13

 

Borrower’s Subsidiaries

     64   

5.14

 

Title to Properties; Licenses

     64   

5.15

 

Government Regulation

     64   

5.16

 

Solvency

     65   

5.17

 

Margin Regulations

     65   

5.18

 

Collateral Documents

     65   

5.19

 

Status as Senior Debt of the Borrower

     66   

5.20

 

OFAC; Sanctions

     66   

ARTICLE VI. AFFIRMATIVE COVENANTS

     66   

6.01

 

Payment and Performance

     66   

6.02

 

Books, Financial Statements and Reports

     66   

6.03

 

Other Information and Inspections

     68   

6.04

 

Notice of Material Events

     69   

6.05

 

Maintenance of Properties

     70   

6.06

 

Maintenance of Existence and Qualifications

     70   

6.07

 

Payment of Trade Liabilities, Taxes, etc.

     70   

6.08

 

Insurance

     71   

6.09

 

Compliance with Law

     71   

6.10

 

Environmental Matters

     71   

6.11

 

Guaranties by Restricted Subsidiaries

     71   

6.12

 

Further Assurances

     72   

6.13

 

Miscellaneous Business Covenants

     72   

6.14

 

Restricted/Unrestricted Persons

     73   

6.15

 

Common Collateral

     73   

6.16

 

Post-Closing Obligations

     73   

ARTICLE VII. NEGATIVE COVENANTS

     73   

7.01

 

Indebtedness

     73   

7.02

 

Limitation on Liens

     75   

7.03

 

Limitation on Mergers

     77   

7.04

 

Limitation on Asset Sales

     77   

7.05

 

Limitation on Restricted Payment

     78   

 

-ii-



--------------------------------------------------------------------------------

7.06

 

Limitation on Investments, Loans and Advances

     78   

7.07

 

Transactions with Shareholders and Affiliates

     78   

7.08

 

Conduct of Business

     79   

7.09

 

Restrictive and Negative Pledge Agreements

     79   

7.10

 

Hedging Contracts

     79   

7.11

 

Commingling of Deposit Accounts and Accounts

     80   

7.12

 

Financial Covenants

     80   

7.13

 

Amendments or Waivers of Certain Agreements; Material Contracts

     80   

7.14

 

Fiscal Year

     80   

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     80   

8.01

 

Events of Default

     80   

8.02

 

Remedies Upon Event of Default

     83   

8.03

 

Application of Funds

     83   

ARTICLE IX. ADMINISTRATIVE AGENT

     84   

9.01

 

Appointment and Authority

     84   

9.02

 

Rights as a Lender

     85   

9.03

 

Exculpatory Provisions

     85   

9.04

 

Reliance by Administrative Agent

     86   

9.05

 

Delegation of Duties

     86   

9.06

 

Resignation of Administrative Agent

     86   

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     87   

9.08

 

No Other Duties, Etc.

     87   

9.09

 

Administrative Agent May File Proofs of Claim

     87   

9.10

 

Guaranty and Collateral Matters

     88   

9.11

 

Release With Respect to Senior Note Obligations

     89   

ARTICLE X. MISCELLANEOUS

     89   

10.01

 

Amendments, Etc.

     89   

10.02

 

Notices; Effectiveness; Electronic Communication

     90   

10.03

 

No Waiver; Cumulative Remedies

     92   

10.04

 

Expenses; Indemnity; Damage Waiver

     92   

10.05

 

Payments Set Aside

     94   

10.06

 

Successors and Assigns

     94   

10.07

 

Treatment of Certain Information; Confidentiality

     98   

10.08

 

Right of Setoff

     98   

10.09

 

Interest Rate Limitation

     99   

10.10

 

Counterparts; Integration; Effectiveness

     99   

10.11

 

Survival of Representations and Warranties

     99   

10.12

 

Severability

     99   

10.13

 

Replacement of Lenders

     100   

10.14

 

Governing Law; Jurisdiction; Etc.

     100   

10.15

 

Waiver of Jury Trial

     101   

10.16

 

USA PATRIOT Act Notice

     102   

10.17

 

Time of the Essence

     102   

10.18

 

No Recourse

     102   

10.19

 

Separateness

     102   

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A -    Form of Assignment and Assumption Exhibit B -    Form of
Compliance Certificate Exhibit C -    Form of Guaranty Exhibit D -    Form of
Letter of Credit Request Exhibit E -    Form of Loan Notice Exhibit F -    Form
of Promissory Note Exhibit G -    Form of Perfection Certificate Exhibit H-1 -
   Form of Exemption Certificate for Non-U.S. Lenders that are not partnerships
for U.S. Federal income tax purposes Exhibit H-2 -    Form of Exemption
Certificate for Non-U.S. Lenders that are partnerships for U.S. Federal income
tax purposes Exhibit I -    Form of Solvency Certificate

SCHEDULES

 

Schedule 1 -    Commitments Schedule 2 -    Disclosure Schedule Schedule 3 -   
Notice Information

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of December 2, 2013,
among ENERGY TRANSFER EQUITY, L.P., a Delaware limited partnership (the
“Borrower”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent
and LC Issuer and each lender from time to time party to this Agreement
(collectively, the “Lenders” and individually, a “Lender”).

In consideration of the mutual covenants and agreements contained herein and in
consideration of the loans which may hereafter be made by the Lenders to, and
the Letters of Credit that may hereafter be issued by the LC Issuer for the
account of, the Borrower, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms have the
meanings set forth below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Act” has the meaning given to such term in Section 10.16.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum equal to the LIBO Rate for such Eurodollar
Loan in effect for such Interest Period multiplied by the Statutory Reserve
Rate.

“Administrative Agent” means Credit Suisse AG, Cayman Islands Branch in its
capacity as administrative agent for the Lenders hereunder.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 3, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders. As of the Closing Date, the Administrative Agent’s Office is in
New York, New York.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders. The initial
amount of the Aggregate Commitments is $600,000,000, subject to optional
reductions in Commitments pursuant to Section 2.16 and increases in Commitments
as provided in Section 2.18.

 

1



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

“Alternate Base Rate” means, for any day, an interest rate per annum equal to
the greatest of (a) the Prime Rate in effect on that day, (b) the Federal Funds
Rate in effect on that day plus  1⁄2 of 1%, and (c) the Adjusted LIBO Rate for a
one-month Interest Period on that day (or if that day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum; provided that for the
avoidance of doubt the Adjusted LIBO Rate for any day shall be based on the rate
determined on that day at approximately 11:00 a.m. (London time) by reference to
the British Bankers’ Association Interest Settlement Rates for deposits in
dollars (as set forth by any service selected by the Administrative Agent that
has been nominated by the British Bankers’ Association as an authorized vendor
for the purpose of displaying such rates) (or by reference to the rate
administered by any other Person that takes over the administration of the
London interbank offered rate). Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Rate or the Adjusted LIBO Rate shall
be effective on the effective date of such change in the Prime Rate or the
Federal Funds Rate or the Adjusted LIBO Rate, as the case may be.

“Applicable Credit Agreement” means, each of, (a) the Applicable ETP Credit
Agreement, (b) the Applicable Regency Credit Agreement, (c) the Applicable SXL
Credit Agreement, (d) any credit agreement, loan agreement or similar agreement
evidencing bank debt of any other MLP and (e) any credit agreement, loan
agreement or similar agreement evidencing bank debt of any subsidiary of the
Borrower, in each case, as amended, restated, refinanced, supplemented or
otherwise modified.

“Applicable ETP Credit Agreement” means the ETP Credit Agreement, as amended,
modified, suspended, waived, restated, refinanced, extended or renewed after the
Closing Date.

“Applicable Leverage Level” means the level set forth below that corresponds to
the applicable Leverage Ratio of the Borrower:

 

Applicable
Leverage Level

  

Leverage Ratio

Level I    less than or equal to 2.50 to 1.00 Level II    greater than 2.50 to
1.00 but less than or equal to 3.50 to 1.00 Level III    greater than 3.50 to
1.00 but less than or equal to 4.50 to 1.00 Level IV    greater than 4.50 to
1.00

On the Closing Date, the Applicable Leverage Level will be Level II. Thereafter,
the Applicable Leverage Level will be determined after each Quarterly Testing
Date using the Consolidated Funded Debt of the Borrower outstanding on such day
and using Consolidated EBITDA of the Borrower for the four Fiscal Quarter period
ending on such day. On the date on

 

2



--------------------------------------------------------------------------------

which financial statements are delivered pursuant to Section 6.02(b), the
Administrative Agent will confirm or determine the Leverage Ratio of the
Borrower set forth in the Compliance Certificate delivered with such financial
statements and determine the Applicable Leverage Level on or within two Business
Days after such date. The Applicable Leverage Level shall become effective on
the Business Day following such determination by the Administrative Agent and
shall remain effective until the next such determination by the Administrative
Agent. If the Borrower shall fail to deliver the financial statements by the
time required pursuant to Section 6.02(b), the Applicable Leverage Level shall
be deemed to be Level IV until such financial statements have been delivered to
the Administrative Agent and the Administrative Agent has so confirmed or
determined the Leverage Ratio.

“Applicable Percentage” means with respect to any Lender, the percentage of the
Aggregate Commitments represented by such Lender’s Commitment; provided that for
purposes of Section 2.17(b) and (c), “Applicable Percentage” shall mean the
percentage of the total Aggregate Commitments (disregarding the Commitment of
any Defaulting Lender to the extent its Applicable Percentage of the outstanding
LC Obligations is reallocated to the non-Defaulting Lenders) represented by such
Lender’s Commitment. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.

“Applicable Rate” means, on any day, with respect to any Eurodollar Loan, ABR
Loan or Commitment Fee hereunder, the percentage per annum set forth below under
the caption “Eurodollar Loans Applicable Rate,” “ABR Loans Applicable Rate” and
“Commitment Fee,” respectively, based on the Applicable Leverage Level in effect
on such day.

 

Applicable Leverage Level

   Eurodollar Loans
Applicable Rate     ABR Loans
Applicable Rate     Commitment Fee  

Level I

     1.75 %      0.75 %      0.25 % 

Level II

     2.00 %      1.00 %      0.30 % 

Level III

     2.25 %      1.25 %      0.35 % 

Level IV

     2.50 %      1.50 %      0.40 % 

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.

“Applicable Regency Credit Agreement” means the Regency Credit Agreement, as
amended, modified, supplemented, waived, restated, refinanced, extended or
renewed after the Closing Date.

“Applicable SXL Credit Agreement” means the SXL Credit Agreement, as amended,
modified, suspended, waived, restated, refinanced, extended or renewed after the
Closing Date.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Asset Sale” means the Disposition of any asset or Equity Interest, including
any MLP Related Disposition; provided that none of the following shall be an
“Asset Sale”:

(a) Dispositions of equipment and other personal property and fixtures that are
either (i) obsolete for their intended purposes and disposed of in the ordinary
course of business, or (ii) replaced by personal property or fixtures of
comparable suitability;

(b) Dispositions of inventory which is sold in the ordinary course of business
on ordinary trade terms;

(c) Dispositions by any Restricted Person to any other Restricted Person (so
long as, if the transferor is a Guarantor, the transferee is a Guarantor);

(d) Dispositions of Equity Interests and incentive distribution rights in any
MLP (other than ETP or Regency);

(e) any assignment of accounts receivable for collection purposes in the
ordinary course of business;

(f) Dispositions of property sold to comply with any divestment requirement
imposed in connection with the approval of an acquisition under
Hart-Scott-Rodino Act of 1976;

(g) Dispositions permitted under Section 7.03;

(h) Restricted Payments permitted by Section 7.05;

(i) Investments permitted by Section 7.06; and

(j) Dispositions of assets, including MLP Related Dispositions, having a fair
market value of less than $50,000,000.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Attributable Debt” means, with respect to any Sale and Lease-Back Transaction
not involving a Capital Lease Obligation, as of any date of determination, the
total obligation (discounted to present value at the rate of interest implicit
in the lease included in such transaction) of the lessee for rental payments
(other than accounts required to be paid on account of property taxes,
maintenance, repairs, insurance, assessments, utilities, operating and labor
costs and other items which do not constitute payments for property rights)
during the remaining portion of the term (including extensions which are at the
sole option of the lessor) of the lease included in such transaction (in the
case of any lease which is terminable by the lessee upon the payment of a
penalty, such rental obligation shall also include the amount of such penalty,
but no rent shall be considered as required to be paid under such lease
subsequent to the first date upon which it may be so terminated).

 

4



--------------------------------------------------------------------------------

“Auto-Extension Letter of Credit” has the meaning given to such term in
Section 2.07(b).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning given such term in the introductory paragraph hereto.

“Borrower Materials” has the meaning given to such term in Section 6.03.

“Borrowing” means Loans of the same Type, made, Converted or Continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Business Day” means any day other than (i) a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and
(ii) if such day relates to any Eurodollar Loan, a day on which banks are not
open for dealings in Dollar deposits in the London interbank eurodollar market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease that would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“Cash” means money, currency or a credit balance in any deposit account.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the LC Issuer and the Lenders, as
Collateral for the LC Obligations, Cash pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the LC Issuer.
Derivatives of such term have corresponding meanings.

“Cash Equivalents” means Investments in:

(a) marketable obligations, maturing within 12 months after acquisition thereof,
issued or unconditionally guaranteed by the United States or an instrumentality
or agency thereof and entitled to the full faith and credit of the United
States;

(b) demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national or state bank or
trust company which is organized under the Laws of the United States or any
state therein or the District of Columbia, which has capital, surplus and
undivided profits of at least $500,000,000, and whose long-term certificates of
deposit are rated BBB+ or Baa1 or better, respectively, by any of the Rating
Agencies;

(c) repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;

 

5



--------------------------------------------------------------------------------

(d) open market commercial paper, maturing within 270 days after acquisition
thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and

(e) money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith (whether
or not having the force of law) or in implementation thereof, and (ii) all
requests, rules, regulations, guidelines, interpretations, requirements,
interpretations and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities
(whether or not having the force of law), in each case pursuant to Basel III,
shall, in each case, be deemed to be a Change in Law, regardless of the date
enacted, adopted, issued or implemented.

“Change of Control” means the existence of any of the following: (a) any person
or group (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act, but excluding any employee benefit plan of such person, entity or group and
its subsidiaries and any Person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), other than an
Exempt Person, shall be the direct or indirect legal or beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of more than the greater of
(A) 35% of the combined voting power of the then total Equity Interests of the
General Partner and (B) the percentage of the combined voting power of the
Equity Interests of the General Partner owned in the aggregate, directly or
indirectly, beneficially, by the Exempt Persons, unless, the Exempt Persons
have, at such time, the right or the ability by voting power, contract or
otherwise to elect or designate for election at least a majority of the members
of the Board of Directors of the General Partner or (b) the General Partner
shall not be the sole legal and beneficial owner of all of the general partner
interests of the Borrower. As used herein “Exempt Person” means (i) any of Kelcy
L. Warren, Ray C. Davis, the heirs at law of such individuals, entities or
trusts owned by or established for the benefit of such individuals or their
respective heirs at law (such as entities or trusts established for estate
planning purposes) and (ii) entities owned solely by existing and former
management employees of the General Partner or the Borrower.

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 10.01), and on which the
initial Borrowings are made.

“Code” means the Internal Revenue Code of 1986, as amended, together with all
rules and regulations promulgated with respect thereto.

 

6



--------------------------------------------------------------------------------

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted to the
Collateral Agent pursuant to the Collateral Documents in order to secure the
Obligations, the Lender Hedging Obligations and the Other Hedging Obligations.

“Collateral Agency Agreement” means that certain Amended and Restated Collateral
Agency Agreement dated as of the date hereof among the Collateral Agent, the
Administrative Agent, the Term Loan Administrative Agent and the Indenture
Trustee, as the same may be amended, modified, restated or replaced from time to
time.

“Collateral Agent” means U.S. Bank National Association in its capacity as
collateral agent pursuant to the Collateral Agency Agreement and each successor
collateral agent as may be appointed from time to time pursuant to the Loan
Documents.

“Collateral Documents” means, collectively, the Pledge Agreement, the Collateral
Agency Agreement and all other instruments, documents and agreements delivered
by any Restricted Person pursuant to this Agreement or any other Loan Document
that creates or purports to create a Lien in favor of the Collateral Agent for
the benefit of the Secured Parties.

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and (a) with respect to any Material Project related to
the handling of liquefied natural gas, the earlier to occur of (i) its
commercial operations having commenced in accordance with the terms of its
material customer contracts or (ii) such Material Project being commercially
operable and revenue being generated under the terms of its material customer
contracts and (b) with respect to any other Material Project, its commercial
operations having commenced in accordance with the terms of its material
customer contracts.

“Commission” means the United States Securities and Exchange Commission.

“Commitment” means, as to each Lender, its commitment to make Loans to, and
participate in Letters of Credit issued upon the application of, the Borrower in
an aggregate principal amount not to exceed the amount set forth under the
heading “Commitment” opposite such Lender’s name on Schedule 1 or in an
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
or in a commitment increase document pursuant to Section 2.18 pursuant to which
such Lender becomes a party hereto, in each case as applicable, as the same may
be increased or decreased from time to time pursuant to the terms hereof.

“Commitment Period” means the period from and including the Closing Date to the
earliest of (a) the Maturity Date, (b) the date of termination of the Aggregate
Commitments pursuant to Section 2.16, and (c) the date of termination of the
Commitment of each Lender to make Loans and of the obligation of the LC Issuer
to make LC Credit Extensions pursuant to Section 8.02.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

7



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial condition, results of
operations, cash flows, assets, liabilities, etc. refer to the consolidated
financial statements, financial condition, results of operations, cash flows,
assets, liabilities, etc. of such Person and its properly consolidated
subsidiaries.

“Consolidated EBITDA of the Borrower” means, for any period of four Fiscal
Quarters, the sum of (without duplication):

(a) four times the amount of cash distributions payable with respect to the last
Fiscal Quarter in such period by any Person (unless either (i) such Person is a
Restricted Subsidiary or (ii) such Person is a Wholly Owned Subsidiary of the
Borrower that is an Unrestricted Person and such distributions are funded,
directly or indirectly, with substantially contemporaneous Investments by the
Borrower or a Restricted Person) to the Borrower or its Restricted Subsidiaries,
to the extent actually received on or prior to the date the financial statements
with respect to such Fiscal Quarter referred to in Section 6.02 are required to
be delivered by the Borrower; provided that if the Borrower or any of its
subsidiaries has made a Specified Acquisition or Specified Disposition at any
time after the first day of such Fiscal Quarter, the determinations in this
clause (a) shall be made giving pro forma effect to such Specified Acquisition
or Specified Disposition as if such transaction had occurred on the first day of
the Fiscal Quarter; plus

(b) Consolidated Net Income of the Borrower and its Restricted Subsidiaries for
such four Fiscal Quarter period, plus, but without duplication, (i) each of the
following to the extent deducted in determining such Consolidated Net Income
(A) all Consolidated Interest Expense, (B) all income taxes (including any
franchise taxes to the extent based upon net income), (C) all depreciation and
amortization (including amortization of intangible assets), (D) any other
non-cash charges or losses (including any non-cash losses resulting from the
impairment of long-lived assets, goodwill or intangible assets), and
(E) Transaction Costs and any fees, expenses or charges relating to any offering
of Equity Interests, any Investment, acquisition, Disposition or Indebtedness
permitted hereunder (in each case whether or not successful) minus (ii) each of
the following to the extent included in determining Consolidated Net Income
(A) all non-cash gains which were included in determining such Consolidated Net
Income (excluding any non-cash gain to the extent it represents the reversal of
an accrual or reserve for a potential cash item that reduced Consolidated EBITDA
in any prior period), and (B) any cash payments made during such period in
respect of items described in clause (i)(D) of this clause (b) subsequent to the
Fiscal Quarter in which the relevant non-cash charges or losses were reflected
as a charge in the statement of Consolidated Net Income; provided that if the
Borrower or its Restricted Subsidiaries has made a Specified Acquisition or
Specified Disposition at any time after the first day of such four Fiscal
Quarter period, the determinations in this clause (b) shall be made giving pro
forma effect to such Specified Acquisition or Specified Disposition as if such
transaction had occurred on the first day of such four Fiscal Quarter period.
For the avoidance of doubt, the determinations in this clause (b) shall not
include Consolidated Net Income attributable to distributions that are otherwise
part of the calculation of Consolidated EBITDA of the Borrower pursuant to
clause (a) above.

 

8



--------------------------------------------------------------------------------

(c) At the Borrower’s election, Consolidated EBITDA of the Borrower for any
period of four Fiscal Quarters shall be increased by the amount of any
applicable Material Project EBITDA Adjustments in respect of any Material
Project of the Borrower and its subsidiaries; provided that (i) the amount of
such increase in respect of any individual Material Project shall not exceed 30%
of Consolidated EBITDA of the Borrower for any such period and (ii) the
aggregate amount of such increase in respect of all Material Projects shall not
exceed 100% of Consolidated EBITDA of the Borrower for any such period.

“Consolidated Funded Debt of the Borrower” means, as at any date of
determination, the sum of the following (without duplication): (a) Indebtedness
for borrowed money of the Borrower and its Restricted Subsidiaries (other than
Indebtedness of a Restricted Subsidiary (and any increases in or extensions,
renewals, refinancings, replacements or refundings of such Indebtedness) that is
(i) associated with the construction or expansion of a Material Project and
(ii) non-recourse to the properties or assets (other than the Equity Interests
in, and assets of, any such Restricted Subsidiary) of the Borrower or any other
Restricted Subsidiary), (b) Attributable Debt in respect of Sale and Lease-Back
Transactions, (c) Capital Lease Obligations of the Borrower and its Restricted
Subsidiaries, and (d) all Indebtedness in respect of any Guarantee by a
Restricted Person of Indebtedness of any Person other than a Restricted Person.
For the avoidance of doubt, (i) in no event shall any Intercompany Equity/Debt
constitute “Consolidated Funded Debt of the Borrower” and (ii) “Consolidated
Funded Debt of the Borrower” shall include only those liabilities under
Contingent Residual Support Agreements that would be required under the loss
contingency recognition principles in FASB ASC 450-20-25 to be reflected on the
Consolidated balance sheet of the Borrower on the date of determination.

“Consolidated Interest Expense” means, for any period, all interest in respect
of Consolidated Funded Debt of the Borrower reflected on the income statement of
the Borrower during such period on, and all fees and related charges in respect
of, Consolidated Funded Debt of the Borrower, in each case, which was deducted
in determining Consolidated Net Income of the Borrower during such period.

“Consolidated Net Income” means, for any Person and any period, such Person’s
and its subsidiaries’ gross revenues for such period, minus such Person’s and
its subsidiaries’ expenses and other proper charges against income (including
taxes on income to the extent imposed), determined on a Consolidated basis after
eliminating earnings or losses attributable to outstanding minority interests
and excluding the net earnings or losses of any Person, other than a subsidiary
of such Person, in which such Person or any of its subsidiaries has an ownership
interest. Consolidated Net Income shall not include (a) any gain or loss from
the sale of assets other than in the ordinary course of business, (b) any
extraordinary gains or losses, or (c) any non-cash gains or losses resulting
from mark to market activity as a result of SFAS 133. Consolidated Net Income of
a Person for any period shall include any cash dividends and distributions
actually received during such period from any Person, other than a subsidiary,
in which such Person or any of its subsidiaries has an ownership interest.

“Contingent Residual Support Agreement” means any agreement entered into by the
Borrower or any of its Restricted Subsidiaries (the “Contingent Obligor”), in
which the Contingent Obligor agrees to provide contingent residual support with
respect to the principal component of Indebtedness (the “Original Obligation”)
of another Person (the “Original

 

9



--------------------------------------------------------------------------------

Obligor”) incurred by the Original Obligor to finance the acquisition of assets
from the Contingent Obligor; provided that, the Contingent Obligor is required
to make a payment pursuant to such agreement only to the extent that the obligee
on the Original Obligation cannot obtain repayment of the Original Obligation
from the Original Obligor after exhausting all other remedies and recourse
available to such obligee.

“Continue,” “Continuation,” and “Continued” refer to the continuation pursuant
to Section 2.04 of a Eurodollar Loan as a Eurodollar Loan from one Interest
Period to the next Interest Period.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” have meanings correlative thereto.

“Convert,” “Conversion,” and “Converted” refer to a conversion pursuant to
Section 2.04 or ARTICLE III of one Type of Loan into another Type of Loan.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an LC
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, at the time in question, (a) for any Eurodollar Loan (up
to the end of the applicable Interest Period), 2.00% per annum plus the
Applicable Rate for Eurodollar Loans plus the Adjusted LIBO Rate then in effect,
(b) for each ABR Loan, each LC Obligation, 2.00% per annum plus the Applicable
Rate for ABR Loans plus the Alternate Base Rate, and (c) for each Letter of
Credit, 2.00% per annum plus the Applicable Rate for Eurodollar Loans; provided,
however, the Default Rate shall never exceed the Maximum Rate.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent in consultation with the Borrower, that has (a) failed to
fund any portion of its Loans or participations in Letters of Credit within
three Business Days of the date required to be funded by it hereunder (unless
(i) that Lender and at least one other unaffiliated Lender have notified the
Administrative Agent and the Borrower in writing of their good faith
determination that a condition to their obligation to fund their Loans or
participations in Letters of Credit has not been satisfied and (ii) Lenders
representing a majority in interest of the Commitments have not advised the
Administrative Agent in writing of their determination that such condition has
been satisfied), (b) notified the Borrower, the Administrative Agent, any LC
Issuer or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under other agreements generally in which it

 

10



--------------------------------------------------------------------------------

commits to extend credit, (c) failed, within three Business Days after request
by the Administrative Agent, to confirm in writing that it will comply with the
terms of this Agreement relating to its obligations to fund its prospective
Loans and participations in then outstanding Letters of Credit (unless (i) that
Lender and at least one other unaffiliated Lender have notified the
Administrative Agent and the Borrower in writing of their good faith
determination that a condition to their obligation to fund their Loans or
participations in Letters of Credit has not been satisfied and (ii) Lenders
representing a majority in interest of the Commitments have not advised the
Administrative Agent in writing of their determination that such condition has
been satisfied), (d) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good-faith
dispute, or (e) become, or is the subsidiary of any Person that has become, the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such capacity, or has consented to, approved of or acquiesced in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has consented to,
approved of or acquiesced in any such proceeding or appointment; provided that
(i) if a Lender would be a “Defaulting Lender” solely by reason of events
relating to a parent company of that Lender as described in clause (e) above,
the Administrative Agent may, in its discretion, determine that such Lender is
not a “Defaulting Lender” if and for so long as the Administrative Agent is
satisfied that such Lender will continue to perform its funding obligations
hereunder, (ii) the Administrative Agent and the Borrower, collectively, may, by
notice to the Lenders, declare that a Defaulting Lender is no longer a
“Defaulting Lender” if the Administrative Agent and the Borrower, collectively,
determine, in their discretion, that the circumstances that resulted in that
Lender becoming a “Defaulting Lender” no longer apply, and (iii) no Lender shall
be considered a Defaulting Lender under clause (e) above solely because of the
acquisition or maintenance of an interest in such Lender or its parent company
or the exercise of control over such Lender or its parent company by a
Governmental Authority.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanctions.

“Disclosure Schedule” means Schedule 2 hereto.

“Dispose” means, with respect to any property, to sell, transfer, lease, assign,
convey, transfer, exchange, alienate or dispose thereof. The term “Disposition”
shall have a correlative meaning.

“Dollar” and “$” mean lawful money of the United States.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and each LC Issuer, and (ii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed) (provided that the Borrower shall be deemed
to have consented to any such assignment unless the Borrower shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.

 

11



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Laws relating to the environment, to the
protection of wildlife, or to emissions, discharges, releases or threatened
releases of pollutants, contaminants, chemicals, or industrial, toxic or
hazardous substances or wastes into the environment including ambient air,
surface water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution use, treatment, storage, disposal, transport, or
handling of, or exposure to, pollutants, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership, profit interests or incentive distribution
rights in) such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock of (or other
ownership, profit interests or incentive distribution rights in) such Person,
all of the securities convertible into or exchangeable for shares of capital
stock of (or other ownership, profit interests or incentive distribution rights
in) such Person or warrants, rights or options for the purchase or acquisition
from such Person of such shares (or such other interests), and all of the other
ownership, profit interests or incentive distribution rights in such Person
(including partnership, member or trust interests therein), whether voting or
non-voting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, together with
all rules and regulations promulgated with respect thereto.

“ERISA Affiliate” means each Restricted Person and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control that, together with such Restricted Person, are treated as
a single employer under Section 414 of the Code.

“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA in respect of which any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be determined to be) an “employer”
as defined in Section 3(5) of ERISA.

“ETP” means Energy Transfer Partners, L.P., a Delaware limited partnership, or
any successor thereto.

“ETP Credit Agreement” means the Second Amended and Restated Credit Agreement
dated as of October 27, 2011, by and among ETP, Wells Fargo Bank, National
Association, as administrative agent and the other agents and the lenders from
time to time party thereto, as amended by that certain First Amendment to Second
Amended and Restated Credit Agreement dated as of November 19, 2013 and as
further modified, waived, restated, replaced, refinanced or otherwise
supplemented on or prior to the date hereof.

“ETP GP” means Energy Transfer Partners GP, L.P., a Delaware limited
partnership, or any successor thereto, in either case which is the sole general
partner of ETP.

 

12



--------------------------------------------------------------------------------

“ETP LLC” means Energy Transfer Partners, L.L.C., a Delaware limited liability
company, or any successor thereto, in either case which is the general partner
of ETP GP.

“Eurodollar Loan” means a Loan or portion of a Loan that bears interest at a
rate based on the Adjusted LIBO Rate.

“Event of Default” has the meaning given to such term in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Swap Obligation” means, with respect to any Guarantor or any grantor
party to the Collateral Documents, any Swap Obligation if, and to the extent
that, all or a portion of the Guarantee of such Guarantor of, or the grant by
such grantor of a security interest to secure, as applicable, such Swap
Obligation (or any Guarantee thereof or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Person’s failure to constitute an “eligible contract participant,” as defined in
the Commodity Exchange Act and the regulations thereunder, at the time the
Guarantee of (or grant of such security interest by, as applicable) such Person
becomes or would become effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the LC Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) Taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes) by the United States of America (or any political
subdivision thereof), or by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any United States federal backup withholding tax
required to be withheld from amounts payable to a Lender as a result of such
Lender’s failure to comply with Section 3.01(e), (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 10.13), any United States federal withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new Lending Office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 3.01(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 3.01, and
(e) any United States federal withholding Taxes imposed under FATCA.

“Existing Maturity Date” has the meaning giving to such term in Section 2.19(c).

 

13



--------------------------------------------------------------------------------

“Extended Maturity Date” has the meaning given to such term in Section 2.19.

“Extending Lender” has the meaning given to such term in Section 2.19(c).

“Extension” has the meaning given to such term in Section 2.19.

“Extension Notice” has the meaning given to such term in Section 2.19.

“Facility Usage” means, at the time in question, the aggregate amount of
outstanding Loans and LC Obligations at such time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fiscal Quarter” means a three-month period ending on the last day of March,
June, September and December or such other four consecutive three-month periods
in a Fiscal Year as may be adopted by the General Partner.

“Fiscal Year” means a twelve-month period ending on December 31 or such other
day as may be adopted by the General Partner.

“Fitch” means Fitch Ratings, Inc. or any successor to the ratings business
thereof.

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of the Borrower and its
Consolidated subsidiaries, are applied for all periods after the date hereof in
a manner consistent with the manner in which such

 

14



--------------------------------------------------------------------------------

principles and practices were applied to the Initial Financial Statements. If
any change in any accounting principle or practice is required by the Financial
Accounting Standards Board (or any such successor) in order for such principle
or practice to continue as a generally accepted accounting principle or
practice, all reports and financial statements required hereunder with respect
to the Borrower or with respect to the Borrower and its Consolidated
subsidiaries may be prepared in accordance with such change, but all
calculations and determinations to be made hereunder may be made in accordance
with such change only after notice of such change is given to each Lender, and
the Borrower and Majority Lenders agree to such change insofar as it affects the
accounting of the Borrower or of the Borrower and its Consolidated subsidiaries.

“General Partner” means LE GP, LLC, a Delaware limited liability company, or any
successor thereto.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness is assumed by
such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien). The term “Guarantee” shall exclude
endorsements in the ordinary course of business of negotiable instruments in the
course of collection. The amount of any Guarantee shall be deemed to be an
amount equal to the lesser of (i) the stated or determinable amount of the
related Indebtedness, or portion thereof, in respect of which such Guarantee is
made, or (ii) if not stated or determinable or if such Guarantee by its terms is
limited to less than the full amount of such Indebtedness, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith or the amount to which such Guarantee is
limited. The term “Guarantee” as a verb has a corresponding meaning.

“Guarantors” means any Restricted Subsidiary of the Borrower that now or
hereafter executes and delivers a Guaranty to the Administrative Agent pursuant
to Section 6.11.

 

15



--------------------------------------------------------------------------------

“Guaranty” means, collectively, one or more Guarantees of the Obligations, the
Lender Hedging Obligations and the Other Hedging Obligations made by the
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit C, including any supplements to an existing Guaranty in
substantially the form that is a part of Exhibit C. As of the Closing Date,
there shall be no Guaranty.

“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.

“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.

“Hedging Termination Value” means, in respect of any one or more Hedging
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Contracts, (a) for any date on or
after the date such Hedging Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Contracts (which
may include a Lender or any Affiliate of a Lender).

“Increase Effective Date” has the meaning given to such term in
Section 2.18(a)(v).

“Indebtedness” means, with respect to any Person, without duplication:

(a) indebtedness for borrowed money, all obligations upon which interest charges
are customarily paid and all obligations evidenced by any bond, note, debenture
or other similar instrument that such Person has directly or indirectly created,
incurred or assumed;

(b) obligations of others secured by any Lien in respect of property owned by
such Person, whether or not such Person has assumed or become liable for the
payment of such indebtedness, limited (so long as such Person has not assumed
the same or become liable therefor) to the lesser of (i) the aggregate unpaid
amount of such Indebtedness and (ii) the fair market value from time to time of
the property subject to such Lien;

(c) indebtedness, whether or not for borrowed money (excluding (i) any earnout
obligation or purchase price adjustment until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP, and
(ii) trade payables and accrued expenses arising in the ordinary course of
business and payable in the ordinary course of business), with respect to which
such Person has become directly or indirectly liable and which represents the
deferred purchase price (or a portion thereof) or has been incurred to finance
the purchase price (or a portion thereof) of any property or service or business
acquired by such Person, whether by purchase, consolidation, merger or
otherwise;

(d) the principal component of Capital Lease Obligations to the extent such
obligations would, in accordance with GAAP, appear on a balance sheet of such
Person;

 

16



--------------------------------------------------------------------------------

(e) Attributable Debt of such Person in respect of Sale and Lease-Back
Transactions not involving a Capital Lease Obligation;

(f) mandatory obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in cash in respect of any Equity Interest (other than
Intercompany Equity/Debt) in such Person or any other Person, valued at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends or distribution;

(g) obligations, contingent or fixed, of such Person as an account party in
respect of letters of credit (other than letters of credit incurred in the
ordinary course of business and consistent with past practice or letters of
credit outstanding on the effective date of this Agreement);

(h) liabilities of such Person in respect of unfunded vested benefits under
pension plans (determined on a net basis for all such plans) and all asserted
withdrawal liabilities of such Person or a commonly controlled entity to a
multi-employer plan;

(i) obligations of such Person in respect of bankers’ acceptances (other than in
respect of accounts payable to suppliers incurred in the ordinary course of
business consistent with past practice);

(j) Guarantees by such Person in respect of obligations of the character
referred to in clause (a), (b), (c), (d), (e), (f), (g), (h) or (i) of this
definition of any other Person; and

(k) to the extent such Person would be required to make any payments with
respect thereto, in the event of an early termination thereof on the date
“Indebtedness” is being determined, the Hedging Termination Value of outstanding
Hedging Contracts of such Person.

For the avoidance of doubt, for no purposes of this Agreement or any other Loan
Document shall “Indebtedness” include (1) deferred compensation arrangements,
(2) earn-out obligation or purchase price adjustment until such obligation
becomes a liability on the balance sheet of the Borrower in accordance with
GAAP, (3) non-compete or consulting obligations incurred in connection with
acquisitions, (4) Intercompany Equity/Debt or (5) liabilities under Contingent
Residual Support Agreements that would not be required to be reflected as “debt”
(or any like classification) on the Consolidated balance sheet of the Borrower
on the date of determination under the loss contingency recognition principles
in FASB ASC 450-20-25.

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Indemnitee” has the meaning given to such term in Section 10.04(b).

“Indenture” means the Indenture dated as of September 20, 2010, between the
Borrower and the Indenture Trustee, as supplemented from time to time.

“Indenture Trustee” means U.S. Bank National Association, in its capacity as
trustee, under the Indenture, together with any successors in such capacity.

 

17



--------------------------------------------------------------------------------

“Initial Financial Statements” means (a) the audited Consolidated financial
statements for the Borrower including the related Consolidated balance sheets
and related statements of income, partners’ equity and cash flow with respect to
the Borrower, for the Fiscal Year ended December 31, 2012 and (b) the unaudited
Consolidated financial statements for the Borrower including the related
Consolidated balance sheets and related statements of income, partners’ equity
and cash flow with respect to the Borrower, for the Fiscal Quarters ended
March 31, 2013, June 30, 2013 and September 30, 2013.

“Intercompany Equity/Debt” means each of (a) any Indebtedness of the Borrower or
any of its Restricted Subsidiaries issued to any subsidiary or joint venture;
provided that (i) such Indebtedness has no amortization, (ii) the tenor of such
Indebtedness is at least one year later than the latest Maturity Date then
applicable to the Commitments, (iii) such Indebtedness contains no agreements,
covenants or events of default which would be more onerous than those contained
in this Agreement and (iv) such Indebtedness is not secured; and (b) any Equity
Interests issued by the Borrower or any Restricted Subsidiary to any subsidiary
or joint venture. For the avoidance of doubt, for purposes of this definition,
in no event shall any form of preferred stock or partnership interest (whether
perpetual, convertible or otherwise) or other ownership or beneficial interest
that entitles the holders thereof to preferential payment or distribution
priority with respect to dividends, distributions, assets or other payments over
the holders of any other stock, partnership interest or other ownership or
beneficial interest be treated as Indebtedness for purposes of clause (a) above.

“Interest Payment Date” means (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date applicable to
such Loan; provided, however, that if any Interest Period for a Eurodollar Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any ABR Loan, the last Business Day of each Fiscal Quarter and the
Maturity Date applicable to such Loan.

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or Converted to or Continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Loan Notice, or such period that is twelve
months thereafter if requested by the Borrower and consented to by all the
Lenders, provided that: (a) any Interest Period that would otherwise end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day, (b) any Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period, (c) no Interest Period may extend
beyond a date on which a payment of principal is then scheduled if the effect of
such payment would cause the Borrower to repay a Eurodollar Loan prior to the
last day of the then current Interest Period, and (d) no Interest Period with
respect to a Loan may extend beyond the Maturity Date applicable to such Loan.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of

 

18



--------------------------------------------------------------------------------

capital stock or other securities of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
obligations of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of determining the outstanding amount
of an Investment, the amount of any Investment shall be the amount actually
invested (without adjustment for subsequent increases or decreases in the value
of such Investment) reduced by the cash proceeds received upon the sale,
liquidation, repayment or Disposition of such Investment (less all costs
thereof) or other cash proceeds received as a return of capital of such
Investment in an aggregate amount up to but not in excess of the amount of such
Investment.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Request, and any other document, agreement and instrument entered into by
the LC Issuer and the Borrower (or any Restricted Subsidiary) or in favor of the
LC Issuer and relating to any such Letter of Credit.

“Lake Charles Liquefaction Facility” means the contemplated liquefaction
facility to be constructed in Lake Charles, Louisiana adjacent to an existing
liquid natural gas regasification terminal that is owned and operated by an
Affiliate of the Borrower.

“Lake Charles Regasification Facility” means the liquid natural gas
regasification terminal located in Lake Charles, Louisiana and that is owned and
operated by an Affiliate of the Borrower.

“Laws” means any statute, law (including common law), regulation, ordinance,
rule, treaty, judgment, order, decree, permit, concession, franchise, license,
agreement or other governmental restriction of the United States or any state or
political subdivision thereof or of any foreign country or any department,
state, province or other political subdivision thereof.

“LC Collateral” means cash or deposit account balances pledged and deposited
with or delivered to the Administrative Agent, for the benefit of the LC Issuer
and the Lenders, as Collateral for the LC Obligations.

“LC Commitment” means, as to each LC Issuer, the amount set forth under the
heading “LC Commitment” opposite such LC Issuer’s name on Schedule 1.

“LC Conditions” has the meaning given to such term in Section 2.07.

“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“LC Issuer” means Credit Suisse AG, Cayman Islands Branch, Royal Bank of Canada,
The Royal Bank of Scotland plc and The Bank of Tokyo-Mitsubishi UFJ, Ltd. or
their respective Affiliates or branches, each in its capacity as issuer of
Letters of Credit hereunder or any successor issuer of Letters of Credit
hereunder. The term “LC Issuer” shall refer to each such Person individually or
collectively, as the context may require.

 

19



--------------------------------------------------------------------------------

“LC Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Matured LC Obligations. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the “International Standby Practices 1998” (published by the
Institute of International Banking Law & Practice or such later version thereof
as may be in effect at the time of issuance), such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“LC Participation Fee” has the meaning given such term in Section 2.12(c).

“Lender” has the meaning given to such term in the introductory paragraph
hereto.

“Lender Hedging Obligations” means all obligations arising from time to time
under Hedging Contracts entered into from time to time between the Borrower or
any of its Restricted Subsidiaries and a counterparty that is a Lender or an
Affiliate of a Lender; provided that (a) if such counterparty ceases to be a
Lender hereunder or an Affiliate of a Lender hereunder, Lender Hedging
Obligations shall only include such obligations to the extent arising from
transactions entered into at the time such counterparty was a Lender hereunder
or an Affiliate of a Lender hereunder and (b) for any of the foregoing to be
included within “Lender Hedging Obligations” hereunder, the applicable
counterparty or the Borrower must have provided the Administrative Agent written
notice of the existence thereof certifying that such transaction is a Lender
Hedging Obligation and is not prohibited under this Agreement.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Request” means, on any date, a request for the issuance of a
Letter of Credit in the form attached hereto as Exhibit D.

“Leverage Ratio of the Borrower” means, on any date, the ratio of
(a) Consolidated Funded Debt of the Borrower outstanding on the specified date
to (b) the Consolidated EBITDA of the Borrower for the four Fiscal Quarter
period most recently ended.

“LIBO Rate” means, for any Interest Period, (a) the rate per annum determined by
the Administrative Agent at approximately 11:00 a.m., London, England time, on
the date that is two Business Days prior to the commencement of that Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in Dollars (as set forth by the Bloomberg Information Service
or any successor thereto or any other service selected by the Administrative
Agent which has been nominated by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying such rates) (or by
reference to the rate administered by any other Person that takes over the
administration of the London interbank offered rate) for a period equal to that
Interest Period or (b) if at any time the rate specified in

 

20



--------------------------------------------------------------------------------

clause (a) of this definition is not provided by any such service (or any
successor or substitute page or any such successor to or substitute for such
service), “LIBO Rate” means, with respect to each day during each Interest
Period pertaining to applicable Borrowings of Eurodollar Loans comprising part
of the same Borrowing, the rate per annum equal to the rate at which the
Administrative Agent is offered deposits in dollars at approximately 11:00 a.m.,
London, England time, two Business Days prior to the first day of such Interest
Period in the London interbank market for delivery on the first day of such
Interest Period for the number of days comprised therein; provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBO Rate” shall be the interest rate per
annum determined by the Administrative Agent to be the average of the rates per
annum at which deposits in Dollars are offered for such relevant Interest Period
to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m., London, England time, on the
date that is two Business Days prior to the beginning of that Interest Period.

“Lien” means, with respect to any property or assets, any mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge or other security interest or any preference, priority or other
security agreement (including any conditional sale or other title retention
agreement and any Capital Lease having substantially the same economic effect as
any of the foregoing.

“Loan Documents” means, collectively, this Agreement, each Note, each Issuer
Document, each Guaranty, each Collateral Document and all other agreements,
certificates and instruments at any time delivered in connection herewith or
therewith (exclusive of term sheets and commitment letters).

“Loan Notice” means a notice of (a) a Borrowing, (b) a Conversion of Loans from
one Type to the other, pursuant to Section 2.04, or (c) a Continuation of
Eurodollar Loans, pursuant to Section 2.04, which, if in writing, shall be
substantially in the form of Exhibit E.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the Commitment of each Lender to
make Loans and the obligation of the LC Issuer to make LC Credit Extensions have
been terminated pursuant to Section 8.02, Lenders holding in the aggregate more
than 50% of the Facility Usage (with the aggregate amount of each Lender’s risk
participation and funded participation in LC Obligations being deemed “held” by
such Lender for purposes of this definition); provided that the Commitments or
Facility Usage, as applicable, held or deemed held by any Defaulting Lender
shall be excluded for purposes of making a determination of Majority Lenders.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, operations or properties of the Borrower and its Restricted
Subsidiaries, taken as a whole, (b) the ability of the Restricted Persons (taken
as a whole) to fully and timely perform their payment obligations under the
applicable Loan Documents, or (c) the material rights, remedies and benefits
available to, or conferred upon, the Administrative Agent or any Lender under
the Loan Documents, taken as a whole.

 

21



--------------------------------------------------------------------------------

“Material Project” means, in respect of a Person, the construction or expansion
of any capital project of such Person, the aggregate capital cost of which is
reasonably expected by the Borrower to exceed $10,000,000.

“Material Project EBITDA Adjustments” means, with respect to each Material
Project of a Person:

(A) for any Fiscal Quarter prior to the Commercial Operation Date of a Material
Project (beginning with the four Fiscal Quarter period that includes the Fiscal
Quarter in which construction or expansion of such Material Project commences
and thereafter until the Commercial Operation Date of such Material Project
(including the Fiscal Quarter in which such Commercial Operation Date occurs)),
a percentage (based on the then-current completion percentage of such Material
Project) of an amount determined by the Borrower as (i) if such Material Project
is not owned by the Borrower or a Restricted Person, the projected cash
distributions to be received by a Restricted Person from the owner(s) of such
Material Project related thereto or (ii) if the Material Project is owned by the
Borrower and/or a Restricted Person, the Consolidated EBITDA of the Borrower
otherwise attributable to such Material Project, in each case, for the first
12-month period (or an annualized amount for such other period as may be
proposed by the Borrower and approved by Majority Lenders) following the
scheduled Commercial Operation Date of such Material Project (such amount to be
determined based on customer contracts relating to such Material Project, the
creditworthiness of the other parties to such contracts, projected revenues from
such contracts, capital costs and expenses, scheduled Commercial Operation Date,
debt service obligations, contractual limitations on distributions and other
factors deemed appropriate by the Administrative Agent); provided that if the
actual Commercial Operation Date does not occur by the scheduled Commercial
Operation Date, the foregoing amount shall be reduced, for quarters ending after
the scheduled Commercial Operation Date to (but excluding) the first full
quarter after the actual Commercial Operation Date, by the following percentage
amounts depending on the period of delay (based on the actual period of delay or
the then-estimated delay, whichever is longer): (i) 90 days or less, 0%,
(ii) longer than 90 days, but not more than 180 days, 25%, (iii) longer than 180
days but not more than 270 days, 50%, (iv) longer than 270 days but not more
than 365 days, 75%, and (v) longer than 365 days, 100%; and

(B) beginning with the first full Fiscal Quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
Fiscal Quarters, an amount determined by the Borrower as the projected cash
distributions to be received by a Restricted Person from, or the Consolidated
EBITDA of the Borrower otherwise attributable to, such Material Project
(determined in the same manner set forth in clause (A) above) for the balance of
the four full Fiscal Quarter period following such Commercial Operation Date,
may, at the Borrower’s option, be added to actual Consolidated EBITDA of the
Borrower for such Fiscal Quarters.

Notwithstanding the foregoing, no such additions shall be allowed with respect
to any Material Project unless the Borrower shall have delivered to the
Administrative Agent a proposed determination of Material Project EBITDA
Adjustments setting forth (i) the scheduled

 

22



--------------------------------------------------------------------------------

Commercial Operation Date for such Material Project and (ii) projections of cash
distributions to be received by a Restricted Person from, or the Consolidated
EBITDA of the Borrower otherwise attributable to, such Material Project, along
with a reasonably detailed explanation of the basis therefor.

“Matured LC Obligations” means all amounts paid by LC Issuer on drafts or
demands for payment drawn or made under or purported to be under any Letter of
Credit and all other amounts due and owing to LC Issuer under any Letter of
Credit Request, to the extent the same have not been repaid to LC Issuer (with
the proceeds of Loans or otherwise).

“Maturity Date” means (a) the date that is the fifth annual anniversary of the
Closing Date and (b) if maturity of any Loan, Commitment or LC Commitment is
extended pursuant to Section 2.19, such Extended Maturity Date as determined
pursuant to such Section (provided that such Extended Maturity Date shall only
apply to the Loans, Commitments and LC Commitments so extended); provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the immediately preceding Business Day.

“Maximum Rate” has the meaning given to such term in Section 10.09.

“MLP” means each of (a) ETP, (b) Regency, (c) Sunoco Logistics Partners L.P. or
(d) any other publicly traded limited partnership or limited liability company
meeting the gross income requirements of Section 7704(c)(2) of the Code created
or acquired by the Borrower or any Restricted Subsidiary after the Closing Date,
as applicable, and “MLPs” means all of the foregoing collectively.

“MLP GP” means any Person, or any successor thereto, in either case which is the
sole general partner of an MLP.

“MLP Limited Partnership Agreement” means the Agreement of Limited Partnership
(or equivalent governing document) of each MLP.

“MLP Related Disposition” means a Disposition by the Borrower or any Restricted
Subsidiary to any other Person other than the Borrower or any Restricted
Subsidiary, in one transaction or a series of transactions, of (a) incentive
distribution rights in ETP or Regency, (b) general partnership interests in
Regency or (c) Equity Interests of any Person which owns, directly or
indirectly, incentive distribution rights in ETP or Regency or general
partnership interests in Regency.

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

“Net Cash Proceeds” means, with respect to any MLP Related Disposition that
constitutes an Asset Sale, an amount equal to (a) Cash payments (including any
Cash received by way of deferred payment pursuant to, or by monetization of, a
note receivable or otherwise, but only as and when so received) received by the
Borrower or any of its Restricted Subsidiaries from such Asset Sale, minus
(b) any bona fide direct costs incurred in connection with such MLP Related
Disposition, including income or gains taxes payable by the seller as a result
of any gain recognized in connection with such MLP Related Disposition, minus
(c) all payments made on any Indebtedness which is secured by any of the assets
subject to such MLP Related Disposition

 

23



--------------------------------------------------------------------------------

in accordance with the terms of the agreements creating the Lien on such asset,
minus (d) in the event such MLP Related Disposition represents only a part of a
larger transaction, the proportion of any Cash payments (including any Cash
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) received by the
Borrower or any of its Restricted Subsidiaries from the subject transaction that
are not attributable to such MLP Related Disposition.

“New Lenders” has the meaning given to such term in Section 2.18(a).

“New Notes” means the Borrower’s 5.875% senior notes due 2024 issued under the
Indenture, pursuant to a Fifth Supplemental Indenture, in an initial aggregate
principal amount of $450,000,000.

“Nominee” has the meaning given to such term in Section 2.19(e).

“Non-Extending Lenders” has the meaning given to such term in Section 2.19(a).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit F.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Restricted Person arising under any Loan Document
or otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Restricted Person or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OFAC” has the meaning given to such term in Section 5.15.

“Other Hedging Obligations” means all obligations arising from time to time
under Hedging Contracts entered into from time to time between the Borrower or
any of its Restricted Subsidiaries and a counterparty that is a lender or an
Affiliate of a lender under the Term Loan Credit Agreement or an Applicable
Credit Agreement (but only to the extent that such lender or Affiliate of a
lender under the Term Loan Credit Agreement, such Applicable Credit Agreement,
as the case may be, is not a Lender) but excluding all Excluded Swap
Obligations; provided that (a) if such counterparty ceases to be a lender under
the Term Loan Credit Agreement or such Applicable Credit Agreement, or an
Affiliate of a lender under the Term Loan Credit Agreement or such Applicable
Credit Agreement, as the case may be, “Other Hedging Obligations” shall only
include such obligations to the extent arising from transactions entered into at
the time such counterparty was a lender under the Term Loan Credit Agreement or
such Applicable Credit Agreement, or an Affiliate of a lender under the Term
Loan Credit Agreement or such Applicable Credit Agreement, as the case may be,
and (b) for any of the foregoing to be included within “Other Hedging
Obligations” hereunder, the applicable counterparty or the Borrower must have
provided the Administrative Agent written notice of the existence thereof
certifying that such transaction is an Other Hedging Obligation and is not
prohibited under this Agreement.

 

24



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning given to such term in Section 10.06(d).

“Participant Register” has the meaning given to such term in Section 10.06(d).

“Partnership Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of the Borrower dated as of February 8, 2006, as amended by
Amendment No. 1 to Third Amended and Restated Agreement of Limited Partnership
effective as of November 1, 2006, Amendment No. 2 to Third Amended and Restated
Agreement of Limited Partnership effective as of November 9, 2007, Amendment
No. 3 to Third Amended and Restated Agreement of Limited Partnership effective
as of May 26, 2010 and as further amended, restated, in effect on the date of
this Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit G that provides information with respect to the personal or mixed
property of any Restricted Person.

“Permitted Acquisition” means the acquisition, by merger or otherwise, by any
Restricted Person of assets (including any assets constituting a business unit,
line of business or division) or Equity Interests so long as (a) prior to and
after giving effect to such acquisition, no Event of Default shall have occurred
and be continuing, (b) after giving pro forma effect to such acquisition as if
such acquisition had occurred, and any Indebtedness being acquired had been
incurred, on the first day of the period of four Fiscal Quarters in which such
acquisition occurs, Borrower shall be in compliance with the covenant set forth
in Section 7.12(a) and (c) the Borrower has provided to the Administrative Agent
an officer’s certificate, in form satisfactory to the Administrative Agent,
certifying that each of the foregoing conditions has been satisfied.

“Permitted Investments” means:

(a) Cash Equivalents;

(b) Investments in the Borrower or any Restricted Person;

(c) Investments held directly by an MLP GP in Equity Interests and incentive
distribution rights of the applicable MLP, plus additional contributions by the
relevant MLP GP to maintain its general partnership interest in such MLP;

(d) Contingent Residual Support Agreements;

(e) Investments held directly by the Borrower or a Restricted Subsidiary in
Equity Interests of any MLP;

 

25



--------------------------------------------------------------------------------

(f) Investments with respect to (i) the Lake Charles Liquefaction Facility,
(ii) the Lake Charles Regasification Facility, and (iii) the Trunkline
Conversion Project; or

(g) any Permitted Acquisition.

“Permitted Lien” has the meaning given to such term in Section 7.02.

“Permitted Line of Business” means, with respect to the specified Person, lines
of business engaged in by such Person and its subsidiaries such that such Person
and its subsidiaries, taken as a whole, are substantially engaged in businesses
that generate revenue from energy-related activities and other activities
incidental thereto.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning given to such term in Section 6.03.

“Pledge Agreement” means that certain Second Amended and Restated Pledge and
Security Agreement dated of even date herewith among the Borrower, the other
grantors party thereto and the Collateral Agent, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

“Prime Rate” means the rate of interest per annum established from time to time
by Credit Suisse AG, Cayman Islands Branch as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is established as being
effective.

“Public Lender” has the meaning given to such term in Section 6.03.

“Quarterly Testing Date” means the last day of each Fiscal Quarter.

“Rating Agency” means Fitch, S&P or Moody’s.

“Refinancing” means the repayment in full and the termination of any commitment
to make extensions of credit under each of (a) that certain Senior Secured Term
Loan Agreement dated as of March 23, 2012 among the Borrower, Credit Suisse AG,
Cayman Islands Branch, as administrative agent for the financial institutions
party thereto from time to time as lenders thereunder and the other lenders and
agents party thereto from time to time, as amended by that certain Amendment
No. 1 to Senior Secured Term Loan Agreement dated August 2, 2012, Amendment
No. 2 to Senior Secured Term Loan Agreement dated April 25, 2013, Amendment
No. 3 to Senior Secured Term Loan Agreement dated August 16, 2013 and as further
amended, amended and restated, supplemented or otherwise modified prior to the
date hereof and (b) that certain Amended and Restated Credit Agreement dated as
of March 26, 2012 among the Borrower, Credit Suisse AG, Cayman Islands Branch,
as administrative agent for the financial institutions party thereto from time
to time as lenders thereunder and the other lenders and agents party thereto
from time to time, as amended by that certain Amendment No. 1 to Amended and
Restated Credit Agreement dated September 13, 2012, Amendment No. 2 to Amended
and Restated Credit Agreement dated April 29, 2013, Amendment No. 3 to Amended
and Restated Credit Agreement dated August 19, 2013 and as further amended,
amended and restated, supplemented or otherwise modified prior to the date
hereof.

 

26



--------------------------------------------------------------------------------

“Regency” means Regency Energy Partners LP, a Delaware limited partnership.

“Regency Credit Agreement” means the Sixth Amended and Restated Credit Agreement
dated May 21, 2013 among Regency, Regency Gas Services LP, as borrower, the
subsidiary guarantors named therein, Wells Fargo Bank, National Association, as
administrative agent, and the other agents and the lenders from time to time
party thereto, as amended, modified, waived, restated, replaced, refinanced or
otherwise supplemented on or prior to the date hereof.

“Regency GP” means Regency GP LP, a Delaware limited partnership, or any
successor thereto, in either case which is the general partner of Regency.

“Regency LLC” means Regency GP LLC, a Delaware limited liability company, or any
successor thereto, in either case which is the general partner of Regency GP.

“Register” has the meaning given to such term in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, trustees, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Restricted Person. Any document delivered
hereunder that is signed by a Responsible Officer of a Restricted Person shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Restricted Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Restricted Person.

“Restricted Payment” means any dividends on, or other distribution in respect
of, any Equity Interests in the Borrower, or any purchase, redemption,
acquisition, or retirement of any Equity Interests in the Borrower (whether such
interests are now or hereafter issued, outstanding or created), or any reduction
or retirement of the Equity Interest of the Borrower, except, in each case,
distributions, dividends or any other of the above actions payable solely in
shares of capital stock of (or other ownership or profit interests in) the
Borrower, or warrants, options or other rights for the purchase or acquisition
from the Borrower of shares of capital stock of (or other ownership or profit
interests in) the Borrower.

“Restricted Person” means each of the Borrower, ETP LLC, ETP GP, Regency GP,
Regency LLC and each Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than the
Unrestricted Persons.

“S&P” means Standard & Poor’s Ratings Services (a division of McGraw Hill, Inc.)
or its successor.

 

27



--------------------------------------------------------------------------------

“Sale and Lease-Back Transaction” means, with respect to any Person (a
“Transferor”), any arrangement (other than between the Borrower and a Wholly
Owned Subsidiary of the Borrower that is a Restricted Person or between Wholly
Owned Subsidiaries of the Borrower that are each Restricted Persons) whereby
(a) property (the “Subject Property”) has been or is to be Disposed of by such
Transferor to any other Person with the intention on the part of such Transferor
of taking back a lease of such Subject Property pursuant to which the rental
payments are calculated to amortize the purchase price of such Subject Property
substantially over the useful life of such Subject Property, and (b) such
Subject Property is in fact so leased by such Transferor or an Affiliate of such
Transferor.

“Sanctions” means international economic sanction administered or enforced by
OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or any other relevant sanctions authority.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Term Loan Administrative Agent, the Term Loan Lenders,
the holders of the Lender Hedging Obligations, the Indenture Trustee and the
holders of the Senior Notes and any other party for whose benefit the Collateral
Agent is granted a Lien and security interest in Collateral pursuant to the
terms of the Collateral Documents.

“Senior Note Obligations” means the “Note Obligations” of the Borrower, as
issuer of the Senior Notes, under the Indenture.

“Senior Note Refinancing Indebtedness” has the meaning assigned such term in
Section 7.01(i).

“Senior Notes” means any senior notes issued by the Borrower under the
Indenture, including the Borrower’s 7.500% senior notes due 2020 (in an initial
aggregate principal amount of $1,800,000,000), and any senior notes evidencing
Senior Note Refinancing Indebtedness and the New Notes.

“Solvency Certificate” means the solvency certificate in substantially the form
of Exhibit I.

“Specified Acquisition” means any acquisition or exchange of assets, entities,
Equity Interests or operating lines of business for a purchase price of not less
than $25,000,000.

“Specified Acquisition Period” means a period elected by the Borrower that
commences on the date elected by the Borrower, by notice to the Administrative
Agent, following the occurrence of a Specified Acquisition by the Borrower or
its subsidiaries (whether or not from an MLP) and ending on the earliest of
(a) the third Quarterly Testing Date occurring after the consummation of such
Specified Acquisition, and (b) the first Quarterly Testing Date on which the
Borrower delivers to the Administrative Agent a certificate reflecting a
Leverage Ratio as of such date of less than or equal to 6.0 to 1.0; provided, in
the event the Leverage Ratio exceeds 6.0 to 1.0 as of the end of any Fiscal
Quarter in which a Specified Acquisition has occurred, the Borrower shall be
deemed to have so elected a Specified Acquisition Period with respect thereto on
such last day of such Fiscal Quarter; provided, further, following the election
(or deemed election) of a Specified Acquisition Period, the Borrower may not
elect (or be deemed to have

 

28



--------------------------------------------------------------------------------

elected) a subsequent Specified Acquisition Period unless, at the time of such
subsequent election, the Leverage Ratio does not exceed 6.0 to 1.0. Only one
Specified Acquisition Period may be elected (or deemed elected) with respect to
any particular Specified Acquisition.

“Specified Disposition” means a Disposition of assets or entities or operating
lines or divisions for a purchase price of not less than $25,000,000.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

“Subsidiary” means, except as used in connection with Consolidated financial
statements, financial condition, results of operations, cash flows, assets,
liabilities, etc., or unless otherwise specified, any subsidiary of the
Borrower, excluding each Unrestricted Person.

“SUG Holdco” means ETE Sigma Holdco, LLC, a Delaware limited liability company.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.

“SXL Credit Agreement” means the Credit Agreement dated as of November 19, 2013,
by and among Sunoco Logistics Partners Operations L.P., as borrower, Sunoco
Logistics Partners L.P., as guarantor, Citibank, N.A., as administrative agent,
and the other agents and lenders from time to time party thereto, as amended,
modified, waived, restated, replaced, refinanced or otherwise supplemented on or
prior to the date hereof.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

29



--------------------------------------------------------------------------------

“Tender Offer” means the tender offer for up to $600,000,000 of the Senior Notes
pursuant to the Offer to Purchase of the Borrower dated October 30, 2013
relating to the Senior Notes.

“Term Loan Administrative Agent” means the administrative agent under the Term
Loan Credit Agreement.

“Term Loan Credit Agreement” means that certain $1,000,000,000 Senior Secured
Term Loan Agreement dated as of the Closing Date among the Borrower, the Term
Loan Administrative Agent, and the other lenders party thereto, as further
amended, modified, restated, or replaced.

“Term Loan Document” means each “Loan Document” under the Term Loan Credit
Agreement.

“Term Loan Lenders” means the lenders party to the Term Loan Credit Agreement
from time to time.

“Term Loan Obligations” means the Term Loans and all interest, fees and premium,
if any, and all other debts, liabilities, obligations, covenants and duties of,
any Restricted Person arising under any Term Loan Document or otherwise with
respect to any Term Loan, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Restricted Person or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Term Loan Refinancing Indebtedness” has the meaning given to such term under
the Term Loan Credit Agreement.

“Term Loans” means the loans made by the Term Loan Lenders to the Borrower
pursuant to the Term Loan Credit Agreement.

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the provision for 30-day notice to the PBGC
pursuant to a waiver by the PBGC under Section 4043(a) of ERISA, (b) the
withdrawal of any ERISA Affiliate from an ERISA Plan (i) during a plan year in
which it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA
or (ii) pursuant to Sections 4201 or 4203 of ERISA, (c) the filing of a notice
of intent to terminate any ERISA Plan or the treatment of any ERISA Plan
amendment as a termination under Section 4041 of ERISA, (d) the institution of
proceedings to terminate any ERISA Plan by the Pension Benefit Guaranty
Corporation under Section 4042 of ERISA, or any other event or condition which
might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any ERISA Plan, (e) the incurrence
by any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any ERISA Plan, including but not limited to the imposition
of any Lien in favor of the PBGC or any ERISA Plan, or (f) the receipt by any
ERISA Affiliate of a determination that an ERISA Plan is, or is

 

30



--------------------------------------------------------------------------------

expected to be, “at-risk” (within the meaning of Section 303 of ERISA), in
“endangered” or “critical” status (within the meaning of Section 305 of ERISA),
or “insolvent” or in “reorganization” within the meaning of Title IV of ERISA.

“Threshold Amount” means, in respect of Section 8.01(g), an amount equal to the
greater of (a) $25,000,000 and (b) the amount specified for cross-default and/or
cross acceleration in the Indenture or any indenture or agreement evidencing the
Senior Notes or any Senior Note Refinancing Indebtedness.

“Transaction Costs” means all fees and expenses to be paid in connection with
the Transactions.

“Transactions” means, collectively, the transactions to occur on or prior to the
Closing Date pursuant to the Loan Documents, including (a) the execution,
delivery and performance of the Loan Documents and the initial borrowings
hereunder; (b) the Refinancing; (c) the Tender Offer and (d) the payment of the
Transaction Costs.

“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States or any state, province, commonwealth, nation, territory,
possession, county, parish, town, township, village or municipality, whether now
or hereafter constituted or existing.

“Trunkline” means Trunkline LNG Company, LLC, a Delaware limited liability
company, or any successor thereto.

“Trunkline Conversion Project” means the development of crude oil pipeline
capacity at Trunkline (or any existing or future subsidiary thereof) by
abandoning the current use of its pipeline assets for the transportation of
natural gas pursuant to Trunkline’s application before the FERC which was filed
on July 26, 2011 and converting such pipeline assets to crude oil transportation
assets.

“Type” means, with respect to a Loan, its character as an ABR Loan or a
Eurodollar Loan.

“U.S. Tax Compliance Certificate” has the meaning assigned to that term in
Section 3.01(e)(ii)(C).

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Persons” means (a) each MLP, (b) SUG Holdco, (c) Energy Transfer
LNG Export, LLC, (d) Energy Transfer Crude Oil Company, LLC, (e) Trunkline,
(f) Sunoco Logistics Partners L.P., (g) each subsidiary of each of the
foregoing, (h) any other entity or entities created or acquired to undertake the
construction, financing or operation of the Lake Charles Liquefaction Facility,
the Lake Charles Regasification Facility or the Trunkline Conversion Project and
(i) unless subsequently designated as a Restricted Subsidiary pursuant to
Section 6.11,

 

31



--------------------------------------------------------------------------------

any Subsidiary of the Borrower that is designated as an Unrestricted Person
pursuant to Section 6.11; provided that in no event shall ETP LLC, ETP GP,
Regency GP or Regency LLC be an Unrestricted Person.

“Wholly Owned Subsidiary” means, with respect to a Person, any subsidiary of
such Person, all of the issued and outstanding stock, limited liability company
membership interests, or partnership interests of which (including all rights or
options to acquire such stock or interests) are directly or indirectly (through
one or more subsidiaries) owned by such Person, excluding any general partner
interests owned, directly or indirectly, by General Partner in any such
subsidiary that is a partnership, in each case such general partner interests
not to exceed two percent (2%) of the aggregate ownership interests of any such
partnership and directors’ qualifying shares if applicable.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to “Articles,” “Sections,” “Exhibits” and
“Schedules” shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
(vi) the word “incur” shall be construed to mean incur, create, issue, assume or
become liable in respect of (and the words “incurred” and “incurrence” shall
have correlative meanings), and (vii) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

32



--------------------------------------------------------------------------------

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Initial Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein, and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding anything in this Agreement to the contrary, any change in GAAP
that would require operating leases to be treated similarly to Capital Leases
shall not be given effect in the definition of Indebtedness or any related
definitions or in the computation of any financial ratio or requirement
hereunder.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans. Subject to the terms and conditions hereof, each Lender agrees to
make Loans to the Borrower upon the Borrower’s request from time to time during
the Commitment Period, provided that (a) subject to Sections 3.03, 3.04 and
3.06, all Lenders are requested to

 

33



--------------------------------------------------------------------------------

make Loans of the same Type in accordance with their respective Applicable
Percentages and as part of the same Borrowing, and (b) after giving effect to
such Loans, the Facility Usage does not exceed the Aggregate Commitments, and
the Loans of any Lender plus such Lender’s Applicable Percentage of all LC
Obligations does not exceed such Lender’s Commitment. The aggregate amount of
all Loans that are ABR Loans in any Borrowing must be equal to $1,000,000 or any
higher integral multiple of $500,000. The aggregate amount of all Eurodollar
Loans in any Borrowing must be equal to $3,000,000 or any higher integral
multiple of $1,000,000. The Borrower may have no more than eight (8) Borrowings
of Eurodollar Loans outstanding at any time. All Loans shall be due and payable
in full on the Maturity Date applicable to such Loan, subject to prepayments
provided herein. Subject to the terms and conditions of this Agreement, the
Borrower may borrow, repay, and reborrow Loans under this Section 2.01.

2.02 [Reserved].

2.03 Requests for New Loans. The Borrower must give to the Administrative Agent
written notice (or telephonic notice promptly confirmed in writing) of any
requested Borrowing of Loans to be funded by the Lenders. Each such notice
constitutes a Loan Notice hereunder and must:

(a) specify (i) the aggregate amount of any such Borrowing of ABR Loans and the
date on which such ABR Loans are to be advanced or (ii) the aggregate amount of
any such Borrowing of Eurodollar Loans, the date on which such Eurodollar Loans
are to be advanced (which shall be the first day of the Interest Period which is
to apply thereto), and the length of the applicable Interest Period; and

(b) be received by the Administrative Agent not later than 11:00 a.m. on (i) the
day on which any such ABR Loans are to be made, or (ii) the third Business Day
preceding the day on which any such Eurodollar Loans are to be made.

Each such written request or confirmation must be made in the form and substance
of the Loan Notice, duly completed. Each telephonic request shall be deemed a
representation, warranty, acknowledgment and agreement by the Borrower as to the
matters which are required to be set out in such written confirmation. If no
election as to the Type of Borrowing is specified in any such notice, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period with
respect to any Eurodollar Borrowing is specified in any such notice, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Upon receipt of the Loan Notice requesting Loans, the Administrative
Agent shall give each Lender prompt notice of the terms thereof. In the case of
Loans, if all conditions precedent to such new Loans have been met, each Lender
will by 1:00 p.m. New York time on the date requested promptly remit to the
Administrative Agent at the Administrative Agent’s Office the amount of such
Lender’s Loan in immediately available funds, and upon receipt of such funds,
unless to its actual knowledge any conditions precedent to the Loans have been
neither met nor waived as provided herein, the Administrative Agent shall
promptly make such Loans available to the Borrower.

2.04 Continuations and Conversions of Existing Loans. The Borrower may make the
following elections with respect to Loans already outstanding: to Convert, in
whole or in

 

34



--------------------------------------------------------------------------------

part, ABR Loans to Eurodollar Loans; to Convert, in whole or in part, Eurodollar
Loans to ABR Loans on the last day of the Interest Period applicable thereto;
and to Continue, in whole or in part, Eurodollar Loans beyond the expiration of
such Interest Period by designating a new Interest Period to take effect at the
time of such expiration. In making such elections, the Borrower may combine
existing Loans made pursuant to separate Borrowings into one new Borrowing or
divide existing Loans made pursuant to one Borrowing into separate new
Borrowings, provided, that (i) the Borrower may have no more than eight
(8) Borrowings of Eurodollar Loans outstanding at any time and (ii) any
Borrowing shall be in an aggregate principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof. To make any such election, the Borrower
must give to the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) of any such Conversion or Continuation of
existing Loans, with a separate notice given for each new Borrowing. Each such
notice must:

(a) specify the existing Loans which are to be Continued or Converted;

(b) specify (i) the aggregate amount of any Borrowing of ABR Loans into which
such existing Loans are to be Converted and the date on which such Conversion is
to occur, or (ii) the aggregate amount of any Borrowing of Eurodollar Loans into
which such existing Loans are to be Continued or Converted, the date on which
such Continuation or Conversion is to occur (which shall be the first day of the
Interest Period which is to apply to such Eurodollar Loans), and the length of
the applicable Interest Period; and

(c) be received by the Administrative Agent not later than 11:00 a.m. on (i) the
day on which any such Conversion to ABR Loans is to occur, or (ii) the third
Business Day preceding the day on which any such Continuation or Conversion to
Eurodollar Loans is to occur.

Each such written request or confirmation must be made in the form and substance
of the Loan Notice, duly completed. Each telephonic request shall be deemed a
representation, warranty, acknowledgment and agreement by the Borrower as to the
matters which are required to be set out in such written confirmation. Upon
receipt of any such Loan Notice, the Administrative Agent shall give each Lender
prompt notice of the terms thereof. Each Loan Notice shall be irrevocable and
binding on the Borrower. During the continuance of any Default, the Borrower may
not make any election to Convert existing Loans into Eurodollar Loans or
Continue existing Loans as Eurodollar Loans beyond the expiration of their
respective and corresponding Interest Period then in effect. If (due to the
existence of a Default or for any other reason) the Borrower fails to timely and
properly give any Loan Notice with respect to a Borrowing of existing Eurodollar
Loans at least three Business Days prior to the end of the Interest Period
applicable thereto, such Eurodollar Loans, to the extent not prepaid at the end
of such Interest Period, shall automatically be Converted into ABR Loans at the
end of such Interest Period. If no Interest Period is specified in any such
notice with respect to any conversion to or continuation as a Eurodollar
Borrowing, the Borrower shall be deemed to have selected an Interest Period of
one month’s duration. No new funds shall be repaid by the Borrower or advanced
by any Lender in connection with any Continuation or Conversion of existing
Loans pursuant to this Section, and no such Continuation or Conversion shall be
deemed to be a new advance of funds for any purpose; such Continuations and
Conversions merely constitute a change in the interest rate, Interest Period or
Type applicable to already outstanding Loans.

 

35



--------------------------------------------------------------------------------

2.05 Use of Proceeds. The Borrower shall use the proceeds of all Loans to
(a) fund the Transactions and (b) for working capital, capital expenditures and
other lawful corporate purposes (including Restricted Payments and payment of
the purchase price and related expenses of permitted acquisitions), including,
at the option of the Borrower, for the payment of the fees and expenses incurred
in connection with the Transactions, the Term Loan Credit Agreement, this
Agreement and other transactions incidental thereto.

2.06 Prepayments of Loans.

(a) Voluntary Prepayments. The Borrower may, upon notice to the Administrative
Agent at any time or from time to time, voluntarily prepay Loans in whole or in
part without premium or penalty (other than Eurodollar Loan breakage costs, if
any, pursuant to Section 3.05) if (i) such notice is received by the
Administrative Agent not later than 1:00 p.m. three Business Days prior to any
date of prepayment; and (ii) any partial prepayment is in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding. Each such notice must specify
the date and amount of such prepayment and the Loans to be prepaid. The
Administrative Agent shall promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. Any prepayment of a Loan must be accompanied by all accrued interest
thereon. No Lender may reject any voluntary prepayment pursuant to this
Section 2.06.

(b) Mandatory Prepayment upon Facility Usage Exceeding Aggregate Commitments. If
the sum of the Facility Usage exceeds the Aggregate Commitments, the Borrower
shall, within one Business Day after the occurrence of that event, first, repay
or prepay the Loans, and second, replace or Cash Collateralize outstanding
Letters of Credit in accordance with the procedures set forth in Section 2.11,
in an amount sufficient to eliminate the excess.

(c) Application of Prepayments. Any prepayment of a Loan pursuant to this
Section 2.06 shall be applied pro rata to reduce the principal on the Loan (but
without reduction of the Commitments) and shall be applied first to ABR Loans to
the full extent thereof before application to Eurodollar Loans, in each case in
a manner which minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 3.05.

2.07 Letters of Credit. Subject to the terms and conditions hereof, from the
Closing Date until the date 30 days prior to the latest Maturity Date then
applicable to the relevant LC Issuer’s LC Commitment, the Borrower may request
the LC Issuer to issue, amend, or extend the expiration date of, one or more
Letters of Credit for the account of the Borrower or any or its Restricted
Subsidiaries, provided that:

(a) after taking such Letter of Credit into account (i) the aggregate amount of
all outstanding LC Obligations does not exceed $150,000,000, (ii) the aggregate
amount of all outstanding LC Obligations owing to any individual LC Issuer does
not exceed the LC Commitment of such LC Issuer and (iii) the Facility Usage does
not exceed the Aggregate Commitments at such time;

(b) the expiration date of such Letter of Credit is prior to the earlier of
(i) 365 days after the issuance thereof, provided that such Letter of Credit may
provide for automatic

 

36



--------------------------------------------------------------------------------

extensions of such expiration date (such Letter of Credit, an “Auto-Extension
Letter of Credit”) for additional periods of 365 days thereafter, and (ii) five
Business Days prior to the end of the Commitment Period;

(c) the issuance of such Letter of Credit will be in compliance with all
applicable governmental restrictions, policies, and guidelines and will not
subject LC Issuer to any cost that is not reimbursable under ARTICLE III;

(d) such Letter of Credit is in form and upon terms as shall be acceptable to LC
Issuer in its sole and absolute discretion;

(e) the LC Issuer has received a Letter of Credit request at least three
Business Days (or such shorter period as may be agreed by the LC Issuer) prior
to the proposed date of issuance of such Letter of Credit; and

(f) all other conditions in this Agreement to the issuance of such Letter of
Credit have been satisfied.

The LC Issuer will honor any such request if the foregoing conditions
(a) through (e) (the “LC Conditions”) have been met as of the date of issuance,
amendment, or extension of such Letter of Credit.

2.08 Requesting Letters of Credit. The Borrower must make a written request for
any Letter of Credit at least three Business Days (or such shorter period as may
be agreed upon by the LC Issuer) before the date on which the Borrower desires
the LC Issuer to issue such Letter of Credit. By making any such written
request, unless otherwise expressly stated therein, the Borrower shall be deemed
to have represented and warranted that the LC Conditions will be met as of the
date of issuance of such Letter of Credit. Each such written request for a
Letter of Credit must be made in the form of the Letter of Credit Request. If
all LC Conditions for a Letter of Credit have been met on any Business Day
before 11:00 a.m., LC Issuer will issue such Letter of Credit on the same
Business Day at LC Issuer’s Lending Office. If the LC Conditions are met on any
Business Day on or after 11:00 a.m., LC Issuer will issue such Letter of Credit
on the next succeeding Business Day at LC Issuer’s Lending Office. If any
provisions of any Letter of Credit Request conflict with any provisions of this
Agreement, the provisions of this Agreement shall govern and control. Unless
otherwise directed by the LC Issuer, the Borrower shall not be required to make
a specific request to the LC Issuer for any extension of an Auto-Extension
Letter of Credit. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the LC Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than five Business Days prior to the end of the Commitment Period;
provided, however, that the LC Issuer shall not permit any such extension if
(a) the LC Issuer has determined that it would not be permitted at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof, or (b) it has received notice from the Administrative Agent, any Lender
or the Borrower (which may be by telephone or in writing) on or before the day
that is five Business Days before the last day in which notice of non-extension
for such Letter of Credit may be given that one or more of the applicable
conditions specified in Section 4.01 is not then satisfied, and directing the LC
Issuer not to permit such extension.

 

37



--------------------------------------------------------------------------------

2.09 Reimbursement and Participations.

(a) Reimbursement. Each Matured LC Obligation shall constitute a loan by the LC
Issuer to the Borrower. The Borrower promises to pay to the LC Issuer, or to the
LC Issuer’s order, on demand, the full amount of each Matured LC Obligation
together with interest thereon (i) at the Alternate Base Rate plus the
Applicable Rate for ABR Loans to and including the second Business Day after the
Matured LC Obligation is incurred, subject to Section 2.09(b), and (ii) at the
Default Rate applicable to ABR Loans on each day thereafter.

(b) Letter of Credit Advances. If the beneficiary of any Letter of Credit makes
a draft or other demand for payment thereunder, then the Borrower shall be
deemed to have requested the Lenders to make Loans to the Borrower in the amount
of such draft or demand, which Loans shall be made concurrently with the LC
Issuer’s payment of such draft or demand and shall be immediately used by the LC
Issuer to repay the amount of the resulting Matured LC Obligation. Such deemed
request by the Borrower shall be made in compliance with all of the provisions
hereof, provided that for the purposes of the first sentence of Section 2.01,
the amount of such Loans shall be considered, but the amount of the Matured LC
Obligation to be concurrently paid by such Loans shall not be considered.

(c) Participation by Lenders. The LC Issuer irrevocably agrees to grant and
hereby grants to each Lender, and, to induce the LC Issuer to issue Letters of
Credit hereunder, each Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the LC Issuer, on the terms and conditions
hereinafter stated and for such Lender’s own account and risk an undivided
interest equal to such Lender’s Applicable Percentage of the LC Issuer’s
obligations and rights under each Letter of Credit issued hereunder and the
amount of each Matured LC Obligation paid by the LC Issuer thereunder. Each
Lender unconditionally and irrevocably agrees with the LC Issuer that, if a
Matured LC Obligation is paid under any Letter of Credit for which the LC Issuer
is not reimbursed in full by the Borrower in accordance with the terms of this
Agreement (including any reimbursement by means of concurrent Loans or by the
application of LC Collateral), such Lender shall (in all circumstances and
without set-off or counterclaim) pay to the LC Issuer on demand, in immediately
available funds at the LC Issuer’s Lending Office, such Lender’s Applicable
Percentage of such Matured LC Obligation (or any portion thereof that has not
been reimbursed by the Borrower). Each Lender’s obligation to pay the LC Issuer
pursuant to the terms of this subsection is irrevocable and unconditional. If
any amount required to be paid by any Lender to the LC Issuer pursuant to this
subsection is paid by such Lender to the LC Issuer within three Business Days
after the date such payment is due, the LC Issuer shall, in addition to such
paid amount, be entitled to recover from such Lender, on demand, interest
thereon calculated from such due date at the Federal Funds Rate. If any amount
required to be paid by any Lender to the LC Issuer pursuant to this subsection
is not paid by such Lender to the LC Issuer within three Business Days after the
date such payment is due, the LC Issuer shall, in addition to such amount to be
paid, be entitled to recover from such Lender, on demand, interest thereon
calculated from such due date at the Alternate Base Rate plus the Applicable
Rate for ABR Loans.

(d) Distributions to Participants. Whenever the LC Issuer has in accordance with
this Section received from any Lender payment of such Lender’s Applicable
Percentage of any Matured LC Obligation, if the LC Issuer thereafter receives
any payment of such Matured LC

 

38



--------------------------------------------------------------------------------

Obligation or any payment of interest thereon (whether directly from the
Borrower or by application of LC Collateral or otherwise, and excluding only
interest for any period prior to the LC Issuer’s demand that such Lender make
such payment of its Applicable Percentage), the LC Issuer will distribute to
such Lender its Applicable Percentage of the amounts so received by the LC
Issuer; provided, however, that if any such payment received by the LC Issuer
must thereafter be returned by the LC Issuer, such Lender shall return to the LC
Issuer the portion thereof that the LC Issuer has previously distributed to it.

(e) Calculations. A written advice setting forth in reasonable detail the
amounts owing under this Section, submitted by the LC Issuer to the Borrower or
any Lender from time to time, shall be conclusive, absent manifest error, as to
the amounts thereof.

(f) Obligations Absolute. The Borrower’s obligation to reimburse Matured LC
Obligations shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the LC Issuer under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the LC Issuer, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the LC Issuer; provided, that the foregoing shall
not be construed to excuse the LC Issuer from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the LC Issuer’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the LC Issuer (as finally determined by a court of
competent jurisdiction), the LC Issuer shall be deemed to have exercised care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the LC Issuer may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

39



--------------------------------------------------------------------------------

2.10 No Duty to Inquire.

(a) Drafts and Demands. The LC Issuer is authorized and instructed to accept and
pay drafts and demands for payment under any Letter of Credit without requiring,
and without responsibility for, any determination as to the existence of any
event giving rise to said draft, either at the time of acceptance or payment or
thereafter. The LC Issuer is under no duty to determine the proper identity of
anyone presenting such a draft or making such a demand (whether by tested telex
or otherwise) as the officer, representative or agent of any beneficiary under
any Letter of Credit, and payment by the LC Issuer to any such beneficiary when
requested by any such purported officer, representative or agent is hereby
authorized and approved. The Borrower releases the LC Issuer and each Lender
from, and agrees to hold the LC Issuer and each Lender harmless and indemnified
against, any liability or claim in connection with or arising out of the subject
matter of this Section, which indemnity shall apply whether or not any such
liability or claim is in any way or to any extent caused, in whole or in part,
by any negligent act or omission of any kind by the LC Issuer or any Lender,
provided only that neither the LC Issuer nor any Lender shall be entitled to
indemnification for that portion, if any, of any liability or claim that is
proximately caused by its own individual gross negligence or willful misconduct,
as determined in a final judgment.

(b) Extension of Maturity. If the maturity of any Letter of Credit is extended
by its terms or by Law or governmental action, if any extension of the maturity
or time for presentation of drafts or any other modification of the terms of any
Letter of Credit is made at the request of the Borrower, or if the amount of any
Letter of Credit is increased or decreased at the request of the Borrower, this
Agreement shall be binding upon all Restricted Persons with respect to such
Letter of Credit as so extended, increased, decreased or otherwise modified,
with respect to drafts and property covered thereby, and with respect to any
action taken by the LC Issuer, the LC Issuer’s correspondents, or any Lender in
accordance with such extension, increase, decrease or other modification.

(c) Transferees of Letters of Credit. If any Letter of Credit provides that it
is transferable, the LC Issuer shall have no duty to determine the proper
identity of anyone appearing as transferee of such Letter of Credit, nor shall
the LC Issuer be charged with responsibility of any nature or character for the
validity or correctness of any transfer or successive transfers, and payment by
the LC Issuer to any purported transferee or transferees as determined by the LC
Issuer is hereby authorized and approved, and the Borrower releases the LC
Issuer and each Lender from, and agrees to hold the LC Issuer and each Lender
harmless and indemnified against, any liability or claim in connection with or
arising out of the foregoing, which indemnity shall apply whether or not any
such liability or claim is in any way or to any extent caused, in whole or in
part, by any negligent act or omission of any kind by the LC Issuer or any
Lender, provided only that neither the LC Issuer nor any Lender shall be
entitled to indemnification for that portion, if any, of any liability or claim
which is proximately caused by its own individual gross negligence or willful
misconduct, as determined in a final non-appealable judgment by a court of
competent jurisdiction.

2.11 LC Collateral.

(a) Acceleration of LC Obligations. If the Obligations or any part thereof
become immediately due and payable pursuant to Section 8.02, then, unless the
Administrative Agent, acting on the instruction of Majority Lenders, shall
otherwise specifically elect to the contrary

 

40



--------------------------------------------------------------------------------

(which election may thereafter be retracted by the Administrative Agent, acting
on the instruction of Majority Lenders, at any time), the Borrower shall be
obligated to pay to the LC Issuer immediately an amount equal to the aggregate
LC Obligations that are then outstanding to be held as LC Collateral. Nothing in
this subsection shall, however, limit or impair any rights that the LC Issuer
may have under any other document or agreement relating to any Letter of Credit,
LC Collateral or LC Obligation, including any Letter of Credit Request, or any
rights which the LC Issuer or any Lender may have to otherwise apply any
payments by the Borrower and any LC Collateral under Section 2.14.

(b) Investment of LC Collateral. Pending application thereof, all LC Collateral
shall be invested by the LC Issuer in such Cash Equivalents as the LC Issuer may
choose in its sole discretion. All interest on (and other proceeds of) such
Investments shall be reinvested or applied to Matured LC Obligations or other
Obligations that are due and payable. When all Obligations have been satisfied
in full, including all LC Obligations, all Letters of Credit have expired or
been terminated, and all of the Borrower’s reimbursement obligations in
connection therewith have been satisfied in full, the LC Issuer shall release to
the Borrower any remaining LC Collateral. The Borrower hereby assigns and grants
to the LC Issuer for the benefit of the Lenders a continuing security interest
in all LC Collateral paid by it to the LC Issuer, all Investments purchased with
such LC Collateral, and all proceeds thereof to secure its Matured LC
Obligations and its Obligations under this Agreement, each Note, and the other
Loan Documents. The Borrower further agrees that the LC Issuer shall have all of
the rights and remedies of a secured party under the UCC with respect to such
security interest and that an Event of Default under this Agreement shall
constitute a default for purposes of such security interest.

(c) Payment of LC Collateral. If the Borrower is required to provide LC
Collateral for any reason but fails to do so as required, the LC Issuer or the
Administrative Agent may, without prior notice to the Borrower or any other
Restricted Person, provide such LC Collateral (whether by transfers from other
accounts maintained with the LC Issuer, or otherwise) using any available funds
of the Borrower or any other Person also liable to make such payments, and the
LC Issuer or the Administrative Agent will give notice thereof to the Borrower
promptly after such application or transfer. Any such amounts that are required
to be provided as LC Collateral and that are not provided on the date required
shall be considered past due Obligations owing hereunder.

2.12 Interest Rates and Fees.

(a) Interest Rates. Unless the Default Rate shall apply, (i) each ABR Loan shall
bear interest on each day outstanding at the Alternate Base Rate plus the
Applicable Rate for ABR Loans in effect on such day, and (ii) each Eurodollar
Loan shall bear interest on each day during the related Interest Period at the
related Adjusted LIBO Rate plus the Applicable Rate for Eurodollar Loans in
effect on such day, with accrued unpaid interest being due and payable on each
Interest Payment Date, upon prepayment or repayment on the principal amount so
prepaid or repaid, and, on past due amounts, on demand. The interest rate shall
change whenever the applicable Alternate Base Rate, the Applicable Rate for ABR
Loans, the Adjusted LIBO Rate, or the Applicable Rate for Eurodollar Loans
changes. In no event shall the interest rate on any Loan exceed the Maximum
Rate.

 

41



--------------------------------------------------------------------------------

(b) Commitment Fees. In consideration of each Lender’s commitment to make Loans,
the Borrower shall pay to the Administrative Agent for the account of each
Lender a commitment fee determined on a daily basis equal to the Applicable Rate
for commitment fees in effect on such day times such Lender’s Applicable
Percentage of the unused portion of the Aggregate Commitments on each day during
the Commitment Period, determined for each such day by deducting from the amount
of the Aggregate Commitments at the end of such day the Facility Usage. This
commitment fee shall be due and payable in arrears on the last Business Day of
each Fiscal Quarter and at the end of the Commitment Period.

(c) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent,
for the account of all Lenders in accordance with their respective Applicable
Percentages, a letter of credit fee at an annual rate equal to the Applicable
Rate for Eurodollar Loans in effect each day times the face amount of such
Letter of Credit (“LC Participation Fee”). The LC Participation Fee will be
payable in arrears on the last Business Day of each Fiscal Quarter. In addition,
the Borrower will pay to the LC Issuer an administrative issuance fee equal to
0.25% per annum of the face amount of each Letter of Credit and such other fees
and charges customarily charged by the LC Issuer in respect of any issuance,
amendment or negotiation of any Letter of Credit in accordance with the LC
Issuer’s published schedule of such charges effective as of the date of such
amendment or negotiation; such fees will be payable in arrears on the last
Business Day of each Fiscal Quarter.

(d) Administrative Agent’s Fees. In addition to all other amounts due to the
Administrative Agent under the Loan Documents, the Borrower shall pay fees to
the Administrative Agent as agreed in writing between the Administrative Agent
and the Borrower.

(e) Calculations and Determinations. All calculations of interest chargeable
with respect to Eurodollar Loans and of fees shall be made on the basis of
actual days elapsed (including the first day but excluding the last day) and a
year of 360 days. All calculations under the Loan Documents of interest
chargeable with respect to the ABR Loans shall be made on the basis of actual
days elapsed (including the first day but excluding the last day) and a year of
365 or 366 days, as appropriate.

(f) Past Due Obligations. The Borrower hereby promises to pay to each Lender
interest at the Default Rate on all Obligations (including Obligations to pay
fees or to reimburse or indemnify any Lender) that the Borrower has in this
Agreement promised to pay to such Lender and that are not paid when due. Such
interest shall accrue from the date such Obligations become due until they are
paid.

2.13 Evidence of Debt.

(a) Credit Extensions. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. Subject to
Section 10.06(c), the accounts or records maintained by the Administrative Agent
and each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay

 

42



--------------------------------------------------------------------------------

any amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note (in the form of Exhibit F), which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) Letters of Credit. In addition to the accounts and records referred to in
Section 2.13(a), each Lender and the Administrative Agent shall maintain, in
accordance with its usual practice, accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit. In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.14 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made with respect to Loans, to the Administrative Agent, for
the account of the respective Lenders to which such payment is owed. Each such
payment shall be made at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 12:00 p.m. on the date specified
herein. Subject to Section 2.17, the Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of each such payment with respect to Loans in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 12:00 p.m. may, in the Administrative Agent’s
sole discretion, be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Except as otherwise
provided in this Agreement, if any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as applicable.

(b) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.01 and Section 2.03 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at

 

43



--------------------------------------------------------------------------------

(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
ABR Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(c) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the LC Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the LC Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the LC Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the LC Issuer, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(d) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in ARTICLE IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(e) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(f) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

44



--------------------------------------------------------------------------------

2.15 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in LC Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (A) notify the
Administrative Agent of such fact, and (B) purchase (for cash at face value)
participations in the Loans and subparticipations in LC Obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this Section shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment or sale of a participation in any of its Loans
or subparticipations in LC Obligations to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this Section shall apply).

Each Restricted Person consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Restricted Person rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such
Restricted Person in the amount of such participation.

2.16 Reductions in Commitment. The Borrower shall have the right from time to
time to permanently reduce the Aggregate Commitments, without penalty, provided
that (i) notice of such reduction is given not less than two Business Days prior
to such reduction, (ii) the resulting Aggregate Commitments are not less than
the Facility Usage, and (iii) each partial reduction shall be in an amount at
least equal to $3,000,000 and in multiples of $1,000,000 in excess thereof.

2.17 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) the Commitment Fee shall cease to accrue on the Commitment of such Lender so
long as it is a Defaulting Lender (except to the extent it is payable to the LC
Issuer pursuant to clause (b)(v) below);

 

45



--------------------------------------------------------------------------------

(b) if LC Obligations are outstanding at the time a Lender becomes a Defaulting
Lender then:

(i) if no Default has occurred and is continuing, all or any part of such
outstanding LC Obligations shall be reallocated among the non-Defaulting Lenders
in accordance with their respective Applicable Percentages but only to the
extent the Facility Usage (excluding the Defaulting Lender’s Applicable
Percentage of the Facility Usage) plus such Defaulting Lender’s Applicable
Percentage of such outstanding LC Obligations does not exceed the total of all
non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected (whether by reason of the occurrence and continuance of a
Default or the non-Defaulting Lenders’ Commitments being exceeded by such
reallocation), Borrower shall within one Business Day following notice by the
Administrative Agent Cash Collateralize the Defaulting Lender’s Applicable
Percentage of the LC Obligations (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.11 for so long as such LC Obligations are outstanding;

(iii) if any portion of the Defaulting Lender’s Applicable Percentage of the LC
Obligations is Cash Collateralized pursuant to clause (ii) above, Borrower shall
not be required to pay any LC Participation Fee with respect to the Applicable
Percentage of the Defaulting Lender’s LC Obligations so long as it is Cash
Collateralized;

(iv) if any portion of the Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations is reallocated to the non-Defaulting Lenders pursuant
to clause (i) above, then the LC Participation Fee with respect to such portion
shall be allocated among the non-Defaulting Lenders in accordance with their
Applicable Percentages; or

(v) if any portion of such Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations is neither Cash Collateralized nor reallocated
pursuant to this Section 2.17(b), then, without prejudice to any rights or
remedies of the LC Issuer or any Lender hereunder, the LC Participation Fee
payable with respect to such Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations shall be payable to the LC Issuer until such portion
of the Defaulting Lender’s Applicable Percentage of the outstanding LC
Obligations is Cash Collateralized and/or reallocated;

(c) so long as any Lender is a Defaulting Lender, the LC Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or Cash Collateralized in accordance with
Section 2.17(b), and participations in any such newly issued or increased Letter
of Credit shall be allocated among non-Defaulting Lenders in accordance with
their respective Applicable Percentages (and Defaulting Lenders shall not
participate therein); and

 

46



--------------------------------------------------------------------------------

(d) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.15 but
excluding Section 10.13(b)) shall, subject to any applicable requirements of
Law, be applied (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, pro rata,
to the payment of any amounts owing by such Defaulting Lender to the LC Issuer
hereunder, (iii) third, to the funding of any Loan or the funding or Cash
Collateralization of any participation in any Letter of Credit in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent, (iv) fourth, pro
rata, to the payment of any amounts owing to the LC Issuer or the other Lenders
as a result of any judgment of a court of competent jurisdiction obtained by
Borrower or any such Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement and
(v) fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is (x) a prepayment of the
principal amount of any Loans or reimbursement obligations under Section 2.09(a)
in respect of an LC Credit Extension which a Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 4.02 are satisfied, such payment shall be applied solely to prepay
the Loans of, and reimbursement obligations under Section 2.09(a) owed to, all
non-Defaulting Lenders pro rata prior to being applied to the prepayment of any
Loans, or reimbursement obligations under Section 2.09(a) owed to, any
Defaulting Lender.

In the event that the Administrative Agent, Borrower, the LC Issuer, as the case
may be, each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Applicable
Percentages of the outstanding LC Obligations of the Lenders shall be readjusted
to reflect the inclusion of such Lender’s Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage. The rights and
remedies against a Defaulting Lender under this Section 2.17 are in addition to
other rights and remedies that Borrower, the Administrative Agent, the LC Issuer
and the non-Defaulting Lenders may have against such Defaulting Lender. The
arrangements permitted or required by this Section 2.17 shall be permitted under
this Agreement, notwithstanding any limitation on Liens or the pro rata sharing
provisions or otherwise.

2.18 Increase of Commitments.

(a) The Borrower shall have the option, without the consent of the Lenders, from
time to time to cause one or more increases in the Aggregate Commitments by
adding, subject to the prior written consent of the Administrative Agent and
each LC Issuer (each such consent not to be unreasonably withheld), to this
Agreement one or more financial institutions as Lenders (collectively, the “New
Lenders”) or by allowing one or more Lenders to increase their respective
Commitments, subject to the satisfaction of the following conditions:

(i) prior to and after giving effect to the increase, no Default or Event of
Default shall have occurred hereunder and be continuing;

 

47



--------------------------------------------------------------------------------

(ii) no such increase shall cause the aggregate increases in Commitments
pursuant to this Section 2.18 to exceed $400,000,000;

(iii) no Lender’s Commitment shall be increased without such Lender’s consent;

(iv) no more than three requests may be made for increases in Commitments
pursuant to this Section 2.18; and

(v) such increase shall be evidenced by an incremental commitment agreement in
form and substance reasonably acceptable to the Administrative Agent and
executed by the Borrower, the Administrative Agent, New Lenders, if any, and
Lenders increasing their Commitments, if any, and which shall indicate the
amount and allocation of such increase in the Aggregate Commitments and the
effective date of such increase (the “Increase Effective Date”).

Each financial institution that becomes a New Lender pursuant to this Section by
the execution and delivery to the Administrative Agent of the applicable
incremental commitment agreement shall be a “Lender” for all purposes under this
Agreement on the applicable Increase Effective Date. The Borrower shall borrow
and prepay Loans on each Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Loans of each Lender ratable with such Lender’s revised Applicable
Percentage after giving effect to any nonratable increase in the Aggregate
Commitments under this Section.

(b) As a condition precedent to each increase pursuant to subsection (a) above,
the Borrower shall deliver to the Administrative Agent, to the extent requested
by the Administrative Agent, the following in form and substance satisfactory to
the Administrative Agent:

(i) a certificate dated as of the Increase Effective Date, signed by a
Responsible Officer of the Borrower certifying that each of the conditions to
such increase set forth in this Section shall have occurred and been complied
with and that, before and after giving effect to such increase, no Default or
Event of Default exists;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower and each
Guarantor as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with such increase agreement and any
Guarantors’ Consent to such increase agreement, and such documents and
certifications as the Administrative Agent may require to evidence that the
Borrower and each Guarantor is validly existing and in good standing in its
jurisdiction of organization; and

(iii) a favorable opinion of independent legal counsel reasonably acceptable to
the Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, relating to such increase agreement and any Guarantors’
Consent to such increase agreement, addressed to the Administrative Agent and
each Lender.

 

48



--------------------------------------------------------------------------------

2.19 Extension of Maturity Date.

(a) The Borrower may, pursuant to the provisions of this Section 2.19, with the
approval of the Majority Lenders, extend the Maturity Date applicable to the
Commitments of consenting Lenders and LC Commitments of consenting LC Issuers
for two successive terms of one (1) year (each such extension, an “Extension”)
pursuant to written notice. In connection with each Extension, the Borrower will
provide written notification (each an “Extension Notice”) to Administrative
Agent (for distribution to the Lenders and LC Issuers), no later than 30 days
(or such shorter period as Administrative Agent may agree) prior to the Maturity
Date of the requested new maturity date (each an “Extended Maturity Date”) and
the due date for Lender and LC Issuer responses. The Commitment of any Lender or
LC Issuer shall not be extended without the consent of such Lender or LC Issuer.

(b) Each Extension shall be subject to the satisfaction of conditions set forth
in Section 4.02.

(c) In the event an Extension Notice is given to the Administrative Agent as
provided in Section 2.19(a) and the Administrative Agent notifies a Lender or an
LC Issuer of the contents thereof, such Lender or LC Issuer shall, on or before
the day that is 10 days following the date of Administrative Agent’s receipt of
said Extension Notice, advise the Administrative Agent in writing whether or not
such Lender or LC Issuer consents to the Extension requested thereby. Any Lender
or LC Issuer that does not respond to an Extension Notice (referred to herein as
a “Non-Extending Lender”) by the applicable due date shall be deemed to have
rejected such Extension. If the Majority Lenders so consent (the “Extending
Lenders”) to such Extension, which consent may be withheld in their sole and
absolute discretion, and any and all Non-Extending Lenders are replaced pursuant
to paragraph (d) or (e) of this Section 2.19 or repaid pursuant to paragraph
(f) of this Section 2.19, then the Maturity Date, and the Commitments and LC
Commitments of the Extending Lenders and the Nominees (as defined below) shall
be automatically extended one (1) year from the then effective Maturity Date
(such then effective Maturity Date being the “Existing Maturity Date”); provided
that, to the extent the aggregate amount of the LC Commitments extended pursuant
to this Section 2.19 would exceed the aggregate amount of the Commitments
extended pursuant to this Section 2.19 then the aggregate LC Commitments of all
of the extending LC Issuers shall be automatically reduced (with respect to such
extended periods) on a pro rata basis by an amount equal to such excess. The
Administrative Agent shall promptly notify the Borrower and all of the Lenders
and LC Issuers of each written notice of consent given pursuant to this
Section 2.19(c).

(d) In the event the Extending Lenders hold less than 100% of the sum of the
aggregate Facility Usage and unused Commitments, the Extending Lenders, or any
of them, shall have the right (but not the obligation) to assume all or any
portion of the Non-Extending Lenders’ Commitments and/or LC Commitments by
giving written notice to the Borrower and the Administrative Agent of their
election to do so on or before the day that is 20 days following the date of
Administrative Agent’s receipt of the Extension Notice, which notice shall be
irrevocable and shall constitute an undertaking to (i) assume, as of 5:00 p.m.,
New York City time, on the Existing Maturity Date, all or such portion of the
Commitments or LC Commitments of the Non-Extending Lenders, as the case may be,
as may be specified in such written notice, and (ii) purchase (without recourse)
from the Non-Extending Lenders, at 5:00 p.m., New York City time, on the
Existing Maturity Date, the Facility Usage outstanding on the Existing Maturity
Date that correspond to the portion of the Commitments and LC Commitments

 

49



--------------------------------------------------------------------------------

to be so purchased at a price equal to the aggregate outstanding principal
amount of the Obligations payable by the Borrower to such Non-Extending Lender
plus any accrued but unpaid interest on such Obligations and accrued but unpaid
fees or other amounts owing by the Borrower in respect of such Non-Extending
Lender’s Loans, Commitments and LC Commitments hereunder. Such Commitments, LC
Commitments and Facility Usage, or portion thereof, to be assumed and purchased
by Extending Lenders shall be allocated by the Administrative Agent among those
Extending Lenders who have so elected to assume the same, such allocation to be
on a pro rata basis in accordance with the respective Commitments and LC
Commitments of such Consenting Lenders as of the Existing Maturity Date
(provided, however, in no event shall a Extending Lender be required to assume
and purchase an amount or portion of the Commitments or LC Commitments of the
Non-Extending Lenders in excess of the amount which such Extending Lender agreed
to assume and purchase pursuant to the immediately preceding sentence) or on
such other basis as such Extending Lender shall agree. The Administrative Agent
shall promptly notify the Borrower and the other Extending Lenders in the event
it receives any notice from a Extending Lender pursuant to this Section 2.19(d).

(e) In the event that the Extending Lenders shall not elect as provided in
Section 2.19(d) to assume and purchase all of the Non-Extending Lenders’
Commitments, LC Commitments and Facility Usages, the Borrower may designate, by
written notice to the Administrative Agent and the Extending Lenders given on or
before the day that is 30 days following the date of Administrative Agent’s
receipt of the Extension Notice, one or more assignees not a party to this
Agreement acceptable to the Administrative Agent and the LC Issuer
(individually, a “Nominee” and collectively, the “Nominees”) to assume all or
any portion of the Non-Extending Lenders’ Commitments and LC Commitments not to
be assumed by the Extending Lenders and to purchase (without recourse) from the
Non-Extending Lenders all Obligations and Lender Hedging Obligations outstanding
at 5:00 p.m., New York City time, on the Existing Maturity Date that corresponds
to the portion of the Commitments and LC Commitments so to be assumed at the
price specified in Section 2.19(d). Each assumption and purchase under this
Section 2.19(e) shall be effective as of 5:00 p.m., New York City time, on the
Existing Maturity Date when each of the following conditions has been satisfied
in a manner satisfactory to the Administrative Agent:

(i) each Nominee and the Non-Extending Lenders have executed an Assignment and
Assumption pursuant to which such Nominee shall (A) assume in writing its share
of the obligations of the Non-Extending Lenders hereunder, including its share
of the Commitments and LC Commitments of the Non-Extending Lenders and (B) agree
to be bound as a Lender by the terms of this Agreement;

(ii) each Nominee shall have completed and delivered to the Administrative Agent
an Administrative Questionnaire; and

(iii) the assignment shall otherwise comply with Section 10.06.

(f) If all of the Commitments and LC Commitments of the Non-Extending Lenders
are not replaced on or before the Existing Maturity Date applicable to such
Non-Extending Lenders, then, at the Borrower’s option, either (i) all
Commitments and LC Commitments shall terminate on the Existing Maturity Date and
the Borrower shall fully repay on the Existing

 

50



--------------------------------------------------------------------------------

Maturity Date the Loans and LC Obligations (including, without limitation, all
accrued and unpaid interest); or (ii) the Borrower shall give prompt notice of
termination on the Existing Maturity Date applicable to such Non-Extending
Lenders of the Commitments and LC Commitments of each Non-Extending Lender not
so replaced to the Administrative Agent, and shall fully repay on the Existing
Maturity Date applicable to such Non-Extending Lenders the outstanding principal
amount of all Loans and other Obligations (including, without limitation, all
accrued and unpaid interest, fees and other amounts), if any, of such
Non-Extending Lenders, which shall reduce the aggregate Commitments and LC
Commitments accordingly (to the extent not assumed), and the Existing Maturity
Date shall be extended in accordance with this Section 2.19 for the remaining
Commitments and LC Commitments of the Extending Lenders; provided, however, that
the Majority Lenders have consented to such extension pursuant to
Section 2.19(c). Following the Existing Maturity Date applicable to such
Non-Extending Lenders, the Non-Extending Lenders shall have no further
obligations under this Agreement, including, without limitation, that such
Non-Extending Lenders shall have no obligation to purchase participations in
Letters of Credit.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without reduction or withholding
for, any Indemnified Taxes or Other Taxes, provided that if any applicable law
(as determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Taxes (including any Indemnified
Taxes or Other Taxes) from any such payment by a withholding agent, then (i) the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law, and (ii) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Borrower or the applicable
Guarantor shall be increased as necessary so that after making all required
deductions or withholdings (including deductions and withholdings applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
LC Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such deductions or withholdings been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
Section 3.01(a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the LC Issuer, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent, such
Lender or the LC Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto (provided that the

 

51



--------------------------------------------------------------------------------

Borrower shall not indemnify the Administrative Agent, any Lender or the LC
Issuer for any such penalties, interest and reasonable expenses arising solely
from such party’s failure to notify the Borrower of such Indemnified Taxes or
Other Taxes within a reasonable period of time after such party has actual
knowledge of such Indemnified Taxes or Other Taxes), whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the LC Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the LC Issuer, shall be conclusive,
absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or any Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of United States withholding tax, or any treaty to which the United
States is a party, with respect to payments hereunder or under any other Loan
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing,

(i) any Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), executed originals of Internal
Revenue Service Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

 

52



--------------------------------------------------------------------------------

(ii) any Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

(A) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of Internal Revenue Service
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document,
Internal Revenue Service Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(B) duly completed executed originals of Internal Revenue Service Form W-8ECI;

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) duly completed executed originals of Internal Revenue
Service Form W-8BEN;

(D) to the extent a Foreign Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-1, Internal
Revenue Service Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 on
behalf of each such direct and indirect partner; or

(E) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made;

(iii) the Administrative Agent shall also deliver two duly completed copies of
Internal Revenue Service Form W-8IMY certifying that it is a “U.S. branch” and
that the payments it receives for the account of others are not effectively
connected with the conduct of its trade or business in the United States and
that it is using such form as evidence of its agreement with the Borrower to be
treated as a U.S. person with respect to such payments; and

 

53



--------------------------------------------------------------------------------

(iv) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

Upon the reasonable request of the Borrower or the Administrative Agent, any
Lender shall update any form or certification previously delivered pursuant to
this Section 3.01(e). If any form or certification previously delivered pursuant
to this Section 3.01(e) expires or becomes obsolete in any respect with respect
to a Lender, such Lender shall promptly (and in any event within 10 days after
such expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
Notwithstanding the foregoing, a Lender shall not be required to deliver any
form pursuant to this Section 3.01(e) that such Lender is not legally able to
deliver.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
LC Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or the LC Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the LC Issuer, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the LC
Issuer in the event the Administrative Agent, such Lender or the LC Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the LC
Issuer to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person

(g) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for the full amount
of any Taxes (but, in the case of any Indemnified Taxes, only to the extent that
the Borrower or any Guarantor has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower or any Guarantor to do so) attributable to such Lender

 

54



--------------------------------------------------------------------------------

that are paid or payable by the Administrative Agent in connection with this
Agreement or any other Loan Document and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
by the Administrative Agent shall be conclusive, absent manifest error.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Loans, or
to determine or charge interest rates based upon the Adjusted LIBO Rate , or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to Convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, Convert all Eurodollar
Loans of such Lender to ABR Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans. Upon any such prepayment or Conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or Converted.

3.03 Inability to Determine Rates. If the Majority Lenders determine that for
any reason in connection with any request for a Eurodollar Loan or a Conversion
to or Continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Loan, (b) adequate and reasonable means do
not exist for determining the Adjusted LIBO Rate for any requested Interest
Period with respect to a proposed Eurodollar Loan, or (c) the Adjusted LIBO Rate
for any requested Interest Period with respect to a proposed Eurodollar Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Majority Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, Conversion to or
Continuation of Eurodollar Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of ABR Loans in the amount
specified therein.

3.04 Increased Costs; Reserves on Eurodollar Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender or
the LC Issuer;

 

55



--------------------------------------------------------------------------------

(ii) subject any Lender, the Administrative Agent or the LC Issuer to any Tax
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender, the Administrative Agent or the LC Issuer
in respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender, the Administrative Agent or the LC Issuer); or

(iii) impose on any Lender or the LC Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or in the case of clause
(ii), making any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender or the LC Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, the LC Issuer or the Administrative
Agent hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender, the LC Issuer or the Administrative Agent, the Borrower
will pay to such Lender, the LC Issuer or the Administrative Agent, as the case
may be, such additional amount or amounts as will compensate such Lender, the LC
Issuer or the Administrative Agent, as the case may be, for such additional
costs incurred or reduction suffered.

(b) Capital Requirements and Liquidity. If any Lender or the LC Issuer
determines that any Change in Law affecting such Lender or the LC Issuer or any
Lending Office of such Lender or such Lender’s or the LC Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the LC Issuer’s
capital or liquidity or on the capital or liquidity of such Lender’s or the LC
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the LC Issuer,
to a level below that which such Lender or the LC Issuer or such Lender’s or the
LC Issuer’s holding company, if any, could have achieved but for such Change in
Law (taking into consideration such Lender’s or the LC Issuer’s policies and the
policies of such Lender’s or the LC Issuer’s holding company, if any, with
respect to capital adequacy or liquidity), then from time to time the Borrower
will pay to such Lender or the LC Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or the LC Issuer or such
Lender’s or the LC Issuer’s holding company, if any, for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the LC Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
LC Issuer or its holding company, as the case may be, as specified in Sections
3.04(a) and 3.04(b) and delivered to the Borrower shall be conclusive, absent
manifest error. The Borrower shall pay such Lender or the LC Issuer, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

56



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender or the LC
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the LC Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the LC Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the LC Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the LC Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any Continuation, Conversion, payment or prepayment of any Loan other than
an ABR Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, Continue or Convert any Loan other
than an ABR Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section, each Lender shall be deemed to have funded each Eurodollar Loan
made by it at the Adjusted LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If (i) any Lender requests
compensation under Section 3.04, (ii) the Borrower is required to pay any
additional amount to any Lender (iii) any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or (iv) any Lender gives a notice
pursuant to Section 3.02, then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (x) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (y) in each case,

 

57



--------------------------------------------------------------------------------

would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. The Borrower may replace any Lender to the extent
contemplated by, and in accordance with, Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this ARTICLE III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Effectiveness. This Agreement shall become effective when the
following conditions precedent have been satisfied or waived in accordance with
Section 10.01:

(a) The Administrative Agent shall have received all of the following, each in
form and substance reasonably satisfactory to the Administrative Agent:

(i) this Agreement executed by all parties hereto;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note
reasonably in advance of the Closing Date;

(iii) the Pledge Agreement executed by the parties thereto and all UCC financing
statements and other documents or instruments necessary or advisable to perfect
the security interests created by the Pledge Agreement;

(iv) the Collateral Agency Agreement executed by the parties thereto;

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Restricted Person as
the Administrative Agent may reasonably require, in form and substance
reasonably satisfactory to the Administrative Agent, evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Restricted Person is a party;

(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Restricted Person is duly organized or
formed, and that each Restricted Person is validly existing, in good standing
and qualified to engage in business in each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

(vii) a favorable opinion of each of (i) Latham & Watkins LLP, counsel to the
Restricted Persons, and (ii) the General Counsel of ETP, LLC, in each case in
form and substance reasonably satisfactory to the Administrative Agent,
addressed to the Administrative Agent and each Lender; and the Borrower hereby
requests such counsel to deliver such opinion;

 

58



--------------------------------------------------------------------------------

(viii) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions set forth in Section 4.01(b), (c) and (d) shall be true and
correct;

(ix) the Solvency Certificate executed by the Chief Financial Officer of the
Borrower;

(x) the Initial Financial Statements;

(xi) a duly executed copy of the Term Loan Credit Agreement, effective as of the
Closing Date; and

(xii) customary payoff letters in connection with the repayment of indebtedness
described under clause (a) of the definition of Refinancing herein.

(b) After giving effect to this Agreement, the Transactions and the other
transactions contemplated hereby, the Borrower shall not have any Indebtedness
for borrowed money or preferred Equity Interests other than (i) the Obligations,
(ii) the Senior Note Obligations, (iii) the obligations pursuant to the Term
Loan Credit Agreement, (iv) Indebtedness incurred under agreements and
instruments set forth on the most recent applicable periodic filing made by the
Borrower with the Securities and Exchange Commission and (v) Indebtedness
permitted under Section 7.01.

(c) As of the Closing Date, each of the representations and warranties made by
the Borrower and each Restricted Person in or pursuant to the this Agreement and
the other Loan Documents shall be true and correct in all material respects, as
if made on and as of such date, except for any representations and warranties
made as of a specified date, which were true and correct in all material
respects as of such specified date.

(d) At the time of and immediately after giving effect to the Closing Date, no
Default or Event of Default shall have occurred and be continuing.

(e) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced at least two (2) days prior to the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

(f) The Lenders shall have received at least three (3) Business Days prior to
the Closing Date, to the extent requested at least five (5) days prior to the
Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

 

59



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has executed and delivered this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Closing Date specifying its objection
thereto.

4.02 Conditions to all Credit Extensions. No Lender has any obligation to make
any Loan, and the LC Issuer has no obligation to issue, amend, renew or extend
any Letter of Credit, unless the following conditions precedent have been
satisfied:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (but with respect to any amendment,
renewal or extension, only in the event that the face amount of such Letter of
Credit is actually increased), both before and after giving effect to such
Borrowing or other Credit Extension, provided, however, for purposes of this
Section, (i) to the extent that such representations and warranties specifically
refer to an earlier date, they shall be true and correct as of such earlier
date, and (ii) the representations and warranties contained in Section 5.06(a)
shall be deemed to refer to the most recent financial statements furnished
pursuant to Section 6.02; and

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Lender to enter into this Agreement and to extend credit hereunder, the Borrower
represents and warrants to each Lender that:

5.01 No Default. No event has occurred and is continuing that constitutes a
Default.

5.02 Organization and Good Standing. Each of the Restricted Persons and the
General Partner is duly organized, validly existing and in good standing under
the Laws of its jurisdiction of organization, having all powers required to
carry on its business and enter into and carry out the transactions contemplated
hereby. Each of the Restricted Persons and the General Partner is duly
qualified, in good standing, and authorized to do business in all other
jurisdictions wherein the character of the properties owned or held by it or the
nature of the business transacted by it makes such qualification necessary
except where the failure to so qualify could not reasonably be expected to have,
a Material Adverse Effect.

 

60



--------------------------------------------------------------------------------

5.03 Authorization. Each Restricted Person has duly taken all action necessary
to authorize the execution and delivery by it of the Loan Documents to which it
is a party and to authorize the consummation of the transactions contemplated
thereby and the performance of its obligations thereunder. The Borrower is duly
authorized to borrow funds hereunder and obtain Letters of Credit hereunder.

5.04 No Conflicts or Consents. The execution and delivery by the various
Restricted Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not (a) conflict with any provision of (i) any Law, (ii) the
organizational documents of the Borrower, any of its Subsidiaries or the General
Partner, (iii) any agreement governing material Indebtedness for borrowed money
of the Restricted Persons or (iv) any other material agreement, judgment,
license, order or permit applicable to or binding upon the Borrower, any of its
Restricted Subsidiaries or the General Partner, (b) result in the acceleration
of any material Indebtedness owed by the Borrower, any of its Restricted
Subsidiaries or the General Partner, or (c) result in or require the creation of
any Lien upon any assets or properties of the Borrower, any of its Restricted
Subsidiaries or the General Partner. Except as expressly contemplated in the
Loan Documents or disclosed in the Disclosure Schedule, no permit, consent,
approval, authorization or order of, and no notice to or filing, registration or
qualification with, any Tribunal or third party is required in connection with
the execution, delivery or performance by any Restricted Person of any Loan
Document or to consummate any transactions contemplated by the Loan Documents.
Neither the Borrower, nor any of its Restricted Subsidiaries nor the General
Partner is in breach of or in default under any instrument, license or other
agreement applicable to or binding upon it, which breach or default has had, or
could reasonably be expected to have, a Material Adverse Effect.

5.05 Enforceable Obligations. This Agreement is, and the other Loan Documents
when duly executed and delivered will be, legal, valid and binding obligations
of each Restricted Person that is a party hereto or thereto, enforceable in
accordance with their terms except as such enforcement may be limited by
bankruptcy, insolvency or similar Laws of general application relating to the
enforcement of creditors’ rights.

5.06 Initial Financial Statements; No Material Adverse Effect.

(a) The Borrower has heretofore delivered to the Lenders true, correct and
complete copies of the Initial Financial Statements. The Initial Financial
Statements were prepared in accordance with GAAP. The Initial Financial
Statements fairly present, in all material respects, the Borrower’s Consolidated
financial position at the date thereof, the Consolidated results of the
Borrower’s operations for the periods thereof and the Borrower’s Consolidated
cash flows for the periods thereof.

(b) Since December 31, 2012, no event or circumstance has occurred that has had,
or could reasonably be expected to have, a Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

5.07 Taxes. Each Restricted Person has (or has caused to be) timely filed all
federal tax returns and all state, local and foreign tax returns and reports
required to have been filed and has paid all taxes, assessments, and other
governmental charges or levies imposed upon it or upon its income, profits or
property, except (a) to the extent that any of the foregoing is not yet due or
is being in good faith contested as permitted by Section 6.07 or (b) which could
not, individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect.

5.08 Full Disclosure. No written certificate, statement or other information
concerning the Restricted Persons (other than projections and other forward
looking information and information of a general economic or industry-specific
nature), taken as a whole, delivered herewith or heretofore by any Restricted
Person to any Lender in connection with the negotiation of this Agreement or in
connection with any transaction contemplated hereby contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements contained herein or therein, in light of the circumstances
under which they were made, not materially misleading as of the date made or
deemed made. With respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time; it being understood that such
projected financial information, as to future events, are not to be viewed as
facts and are subject to significant uncertainties and contingencies many of
which are beyond the Restricted Persons’ control, that actual results during the
periods covered by any such projected financial information may differ
significantly from the projected results and that such differences may be
material and that such projected financial information is not a guarantee of
financial performance.

5.09 Litigation. Except as disclosed in the Initial Financial Statements or in
the Disclosure Schedule and except for matters that could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect (a) there are no
actions, suits or legal, equitable, arbitrative or administrative proceedings
pending or, to the knowledge of the Borrower, threatened, by or before any
Tribunal against any Restricted Person or the General Partner or affecting any
of its property, and (b) there are no outstanding judgments, injunctions, writs,
rulings or orders by any such Tribunal against any Restricted Person or the
General Partner or affecting any of its property.

5.10 ERISA. All currently existing ERISA Plans are listed in the Disclosure
Schedule. Except as disclosed in the Initial Financial Statements or in the
Disclosure Schedule, no Termination Event has occurred with respect to any ERISA
Plan and all ERISA Affiliates are in compliance with ERISA and the provisions of
the Code relating to ERISA Plans in all material respects. No ERISA Affiliate is
required to contribute to, or has any other absolute or contingent liability in
respect of, any “multiemployer plan” as defined in Section 4001 of ERISA. Except
as set forth in the Disclosure Schedule: (a) no “accumulated funding deficiency”
or failure to meet applicable “minimum funding standards” (each as defined in
Section 412(a) of the Code) exists with respect to any ERISA Plan, whether or
not waived by the Secretary of the Treasury or his delegate, and (b) the current
value of each ERISA Plan’s benefit obligations does not exceed the current fair
market value of such ERISA Plan’s assets available for the payment of such
benefits by more than $100,000,000.

5.11 Compliance with Laws. Except as set forth in the Disclosure Schedule, each
of the Borrower, its Restricted Subsidiaries and the General Partner has all
permits, licenses and

 

62



--------------------------------------------------------------------------------

authorizations required in connection with the conduct of its businesses, except
to the extent failure to have any such permit, license or authorization could
not reasonably be expected to have, a Material Adverse Effect. Each of the
Borrower, its Restricted Subsidiaries and the General Partner is in compliance
with the terms and conditions of all such permits, licenses and authorizations,
and is also in compliance with all other limitations, restrictions, conditions,
standards, prohibitions, requirements, obligations, schedules and timetables
contained in any Law or in any regulation, code, plan, order, decree, judgment,
injunction, notice or demand letter issued, entered, promulgated or approved
thereunder, except to the extent failure to comply could not reasonably be
expected to have, a Material Adverse Effect. Each of the Borrower, its
Restricted Subsidiaries and the General Partner (a) has filed and maintained all
tariffs applicable to its business with each applicable agency, (b) all such
tariffs are in compliance with all Laws administered or promulgated by each
applicable agency and (c) has imposed charges on its customers in compliance
with such tariffs, all contracts applicable to its business and all applicable
Laws except to the extent such failure to file or impose could not reasonably be
expected to have, a Material Adverse Effect. As used herein, “agency” includes
the Federal Energy Regulatory Commission and each other United States federal,
state, or local governmental department, commission, board, bureau, agency or
instrumentality having jurisdiction over any Restricted Person or its
properties.

5.12 Environmental Laws. Without limiting the provisions of Section 5.11 and
except as disclosed in the Disclosure Schedule or as could not reasonably be
expected to have, a Material Adverse Effect (or with respect to (c), (d) and
(e) below, where the failure to take such actions could not reasonably be
expected to have, a Material Adverse Effect):

(a) Neither any property of any of the Borrower, or its Restricted Subsidiaries,
nor the operations conducted thereon nor any other operations of any of the
Borrower or its Restricted Subsidiaries violate any order or requirement of any
Governmental Authority or any Environmental Laws;

(b) Without limitation of clause (a) above, no property of any of the Borrower,
or its Restricted Subsidiaries nor the operations currently conducted thereon
or, to the best knowledge of the Borrower, by any prior owner or operator of
such property or operation, are in violation of or subject to any existing,
pending or threatened action, suit, investigation, inquiry or proceeding by or
before any Governmental Authority or to any remedial obligations under
Environmental Laws;

(c) All notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
property of the Borrower and its Restricted Subsidiaries, including without
limitation past or present treatment, storage, disposal or release of a
hazardous substance, hazardous waste or solid waste into the environment, have
been duly obtained or filed, and the Borrower and its Restricted Subsidiaries
are in compliance with the terms and conditions of all such notices, permits,
licenses and similar authorizations;

(d) All hazardous substances, hazardous waste, solid waste, and oil and gas
exploration and production wastes, if any, generated at any and all property of
the Borrower or any of its Restricted Subsidiaries have in the past been
transported, treated and disposed of in

 

63



--------------------------------------------------------------------------------

accordance with Environmental Laws and so as not to pose an endangerment to
public health or welfare or the environment, and, to the best knowledge of the
Borrower, all such transport carriers and treatment and disposal facilities have
been and are operating in compliance with Environmental Laws and so as not to
pose an imminent and substantial endangerment to public health or welfare or the
environment, and are not the subject of any existing, pending or threatened
action, investigation or inquiry by any Governmental Authority in connection
with any Environmental Laws;

(e) The Borrower and its Restricted Subsidiaries have taken all steps reasonably
necessary to determine and have determined that no hazardous substances,
hazardous waste, solid waste, or oil and gas exploration and production wastes,
have been disposed of or otherwise released and there has been no threatened
release of any hazardous substances on or to any property of the Borrower or any
of its Restricted Subsidiaries;

(f) To the extent applicable, all property of the Borrower and its Restricted
Subsidiaries currently satisfies all design, operation, and equipment
requirements imposed by the Environmental Laws or scheduled as of the date
hereof to be imposed by the Environmental Laws during the term of this
Agreement, and the Borrower does not have any reason to believe that such
property, to the extent subject to the Environmental Laws, will not be able to
maintain compliance with the Environmental Laws requirements during the term of
this Agreement; and

(g) Neither the Borrower nor any of its Restricted Subsidiaries has any known
contingent liability in connection with any release or threatened release of any
oil, hazardous substance, hazardous waste or solid waste into the environment.

5.13 Borrower’s Subsidiaries. As of the Closing Date, the Borrower does not have
any Subsidiary or own any Equity Interests in any other Person that constitute
(or will, upon the satisfaction of the obligations set forth in Section 6.16,
constitute) Collateral except those listed in the Disclosure Schedule. As of the
Closing Date, the Borrower owns, directly or indirectly, the Equity Interests in
each of its Subsidiaries or such other Person, which is indicated in the
Disclosure Schedule.

5.14 Title to Properties; Licenses. Each Restricted Person has good and
defensible title to or valid leasehold interests in all of its material
properties and assets, free and clear of all Liens other than Permitted Liens
and of all impediments to the use of such properties and assets in such
Restricted Person’s business. Each Restricted Person possesses all licenses,
permits, franchises, patents, copyrights, trademarks and trade names, and other
intellectual property (or otherwise possesses the right to use such intellectual
property without violation of the rights of any other Person) that are necessary
to carry out its business as presently conducted and as presently proposed to be
conducted hereafter, and no Restricted Person is in violation in any material
respect of the terms under which it possesses such intellectual property or the
right to use such intellectual property unless, in each case, such failure to
possess or violation could not reasonably be expected to have, a Material
Adverse Effect.

5.15 Government Regulation. (a) Neither the Borrower nor any other Restricted
Person owing Obligations is subject to regulation under (i) the Federal Power
Act, (ii) the Investment Company Act of 1940, or (iii) any other Law which
regulates the incurring by such Person of Indebtedness.

 

64



--------------------------------------------------------------------------------

(b) Neither the Borrower nor any of its Restricted Subsidiaries, nor any Person
having “control” (as that term is defined in 12 U.S.C. § 375b(9) or in
regulations promulgated pursuant thereto) of the Borrower or any of its
Restricted Subsidiaries, is a “director” or an “executive officer” or “principal
shareholder” (as those terms are defined in 12 U.S.C. § 375b(8) or (9) or in
regulations promulgated pursuant thereto) of any Lender, of a bank holding
company of which any Lender is a subsidiary or of any subsidiary of a bank
holding company of which any Lender is a subsidiary. Neither the Borrower nor
any subsidiary or Affiliate of the Borrower is (i) named on the list of
Specially Designated Nationals or Blocked Persons maintained by the United
States Department of the Treasury’s Office of Foreign Assets Control (“OFAC”)
available at http://www.treas.gov/offices/enforcement/ofac/sdn/sdnlist.txt, or
(ii) (A) an agency of the government of a country, (B) an organization
controlled by a country, or (C) a person resident in a country that is subject
to a sanctions program identified on the list maintained by OFAC and available
at http://www.treas.gov/offices/enforcement/ofac/programs/index.html, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or person, and the proceeds from the loan will not be used
to fund any operations in, finance any investments or activities in, or make any
payments to, any such country, agency, organization or person.

5.16 Solvency. The certifications set forth in the Solvency Certificate are true
and correct.

5.17 Margin Regulations. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of, or
is inconsistent with, any of the Regulations of the Board, including Regulations
T, U and X. Without limiting the foregoing, the Borrower represents and warrants
that the Borrower is not engaged principally, or as one of the Borrower’s
important activities, in the business of extending credit to others for the
purpose of purchasing or carrying margin stock unless the Borrower and the
Lenders (or the Administrative Agent with the approval of the Lenders) shall
have executed an appropriate Form U-1 evidencing compliance with Regulations T,
U and X.

5.18 Collateral Documents. The Collateral Documents are effective to create in
favor of the Collateral Agent (for the benefit of the Secured Parties) a legal,
valid and enforceable Lien in the Collateral described therein and proceeds
thereof. In the case of the Collateral consisting of certificated securities,
when certificates representing such Collateral are delivered to the Collateral
Agent, and in the case of the other Collateral described in the Collateral
Documents, when financing statements in appropriate form are filed in the
offices specified in the Perfection Certificate, the Collateral Agent shall have
a fully perfected Lien on, and security interest in, all right, title and
interest of the Restricted Persons in such Collateral and, subject to
Section 9-315 of the New York UCC, the proceeds thereof, as security for the
Obligations, the Term Loan Obligations, the Lender Hedging Obligations, the
Other Hedging Obligations, the Senior Note Obligations and any other obligations
secured by the Collateral Documents, in each case prior and superior in right to
any other Person other than Permitted Liens which are permitted to attach under
the terms of this Agreement.

 

65



--------------------------------------------------------------------------------

5.19 Status as Senior Debt of the Borrower. The Loans constitute senior debt of
the Borrower and, without regard to the Collateral, are pari passu with the
Borrower’s other unsecured, non-subordinated Indebtedness for borrowed money.

5.20 OFAC; Sanctions.

(a) To the extent applicable, the Restricted Persons are in compliance in all
material respects with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended), and any other enabling
legislation or executive order relating thereto, and (ii) the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”). No Restricted Person, or to the knowledge of any such Person, any
director or officer of a Restricted Person, is subject to any sanctions
administered by OFAC.

(b) No Loan, nor the proceeds from any Loan, has been used, directly or
indirectly, to lend, contribute or provide for, or has otherwise made available
to, (i) fund any activity or business in a Designated Jurisdiction, that, at the
time of the Credit Extension, is the subject of Sanctions or (ii) fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction, that, at the time of the Credit Extension, is the
subject of Sanctions or (iii) in any other manner that will result in a
violation by the Restricted Persons of Sanctions.

ARTICLE VI.

AFFIRMATIVE COVENANTS

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and extend credit hereunder, the Borrower covenants and agrees
that until the full and final payment of the Obligations other than obligations
for taxes, costs, indemnifications, reimbursements, damages and other contingent
liabilities in respect of which no claim or demand for payment has been made or,
in the case of indemnifications, no notice been given (or reasonably
satisfactory arrangements have otherwise been made)):

6.01 Payment and Performance. Each Restricted Person will pay all amounts due
under the Loan Documents to which it is a party, in accordance with the terms
thereof.

6.02 Books, Financial Statements and Reports. The Borrower will maintain and
will cause its Restricted Subsidiaries to maintain a standard system of
accounting and proper books of record and account in accordance with GAAP and
will furnish the following statements and reports to the Administrative Agent
for distribution to each Lender at the Borrower’s expense:

(a) As soon as available, and in any event within ninety (90) days after the end
of each Fiscal Year, (i) complete Consolidated financial statements of the
Borrower together with all notes thereto, prepared in reasonable detail in
accordance with GAAP, together with an unqualified opinion relating to such
financial statements, based on an audit using generally accepted auditing
standards, by Grant Thornton LLP, or other independent certified public
accountants selected by the General Partner and acceptable to the Administrative
Agent, stating that such Consolidated financial statements have been so
prepared; provided, however, that at

 

66



--------------------------------------------------------------------------------

any time when the Borrower shall be subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act, delivery within the time period
specified above of copies of the Annual Report on Form 10-K of the Borrower for
such Fiscal Year prepared in compliance with the requirements therefor and filed
with the Commission shall be deemed to satisfy the requirements of this clause
(a)(i), and (ii) a consolidating balance sheet and a consolidating statement of
operations reflecting the consolidating information for the Borrower, the
Unrestricted Persons (reflecting the consolidating information for each
Unrestricted Person and its respective subsidiaries on a Consolidated basis) and
the Restricted Subsidiaries (individually or with one or more on a combined
basis) for such Fiscal Year, setting forth, in each case, in comparative form,
figures for the preceding Fiscal Year, such financial statements and information
of the Borrower furnished, in each case, pursuant to clause (ii) to be certified
by an authorized financial officer of the Borrower as presenting fairly, in all
material respects, the information contained therein, on a basis consistent with
the Consolidated financial statements, which consolidating statement of
operations may be in summary form in detail satisfactory to the Administrative
Agent. Such financial statements shall contain a Consolidated balance sheet as
of the end of such Fiscal Year and Consolidated statements of earnings for such
Fiscal Year. Such financial statements shall set forth in comparative form the
corresponding figures for the preceding Fiscal Year.

(b) As soon as available, and in any event within fifty (50) days after the end
of each Fiscal Quarter (i) the Borrower’s Consolidated balance sheet as of the
end of such Fiscal Quarter and the Borrower’s Consolidated statements of income,
partners’ capital and cash flows for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
all in reasonable detail and prepared in accordance with GAAP, subject to
changes resulting from normal year-end adjustments and the absence of footnotes;
provided, however, that at any time when the Borrower shall be subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, delivery
within the time period specified above of copies of the Quarterly Report on Form
10-Q of the Borrower for such Fiscal Quarter prepared in accordance with the
requirements therefor and filed with the Commission shall be deemed to satisfy
the requirements of this clause (b)(i) for any of the first three Fiscal
Quarters of a Fiscal Year and (ii) a consolidating balance sheet and a
consolidating statement of operations reflecting the consolidating information
for the Borrower, the Unrestricted Persons (reflecting the consolidating
information for each Unrestricted Person and its respective subsidiaries on a
Consolidated basis) and the Restricted Subsidiaries (individually or with one or
more on a combined basis) for such Fiscal Quarter, setting forth, in each case,
in comparative form, figures for same period of the preceding Fiscal Year, such
financial statements and information of the Borrower furnished, in each case,
pursuant to clauses (b)(i) and (ii), to be certified by an authorized financial
officer of the Borrower as presenting fairly, in all material respects, the
information contained therein, on a basis consistent with the Consolidated
financial statements, which consolidating statement of operations may be in
summary form in detail satisfactory to the Administrative Agent. Such financial
statements shall set forth in comparative form the corresponding figures for the
same period or date of the preceding Fiscal Year. In addition the Borrower will,
together with each such set of financial statements and each set of financial
statements furnished under subsection (a) or (b) of this Section, furnish a
Compliance Certificate, signed on behalf of the Borrower by the chief financial
officer, principal accounting officer or treasurer of the General Partner,
setting forth that such financial statements of the Borrower as presenting
fairly, in all material respects, the information contained therein (subject, in
the case of Fiscal Quarter-end statements, to normal year-end adjustments and
the absence of footnotes),

 

67



--------------------------------------------------------------------------------

stating that such officer has reviewed the Loan Documents, containing
calculations showing compliance (or non-compliance) at the end of such Fiscal
Quarter with the requirements of Section 7.12, and stating that no Default
exists at the end of such Fiscal Quarter or at the time of such certificate or
specifying the nature and period of existence of any such Default.

(c) Promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by the Borrower or any of its
Subsidiaries to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such Lender), and each prospectus and all amendments
thereto filed by the Borrower or any of its Subsidiaries with the Commission and
of all press releases and other statements made available generally by the
Borrower or any of its Subsidiaries to the public concerning material
developments; provided that the Borrower shall be deemed to have furnished the
information specified in this clause (c) on the date that such information is
posted at the Borrower’s or an MLP’s web site on the Internet or at such other
web sites as notified to the Lenders.

(d) The Borrower will furnish to the Administrative Agent prompt written notice
of any change (but in no event later than 30 days after such change, unless
otherwise agreed by the Administrative Agent) in (i) any Restricted Person’s
name, (ii) any Restricted Person’s identity or organizational form or
jurisdiction of incorporation, or (iii) any Restricted Person’s Federal Taxpayer
Identification Number. The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless, promptly therewith (but in no
event later than 30 days after such change, unless otherwise agreed by the
Administrative Agent), it shall have provided the Administrative Agent with all
filings under the UCC or otherwise that are required in order for the
Administrative Agent to continue to have a valid, legal and perfected security
interest in all the Collateral as contemplated in the Collateral Documents. The
Borrower also agrees promptly to notify the Administrative Agent if any material
portion of the Collateral is damaged or destroyed.

(e) At the time of delivery of financial statements pursuant to Section 6.02(b),
if Collateral consists of any property other than the property that was
Collateral on the Closing Date, the Borrower shall deliver to the Administrative
Agent an Officer’s Certificate (i) either confirming that there has been no
change in such information since the Perfection Certificate was delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section and/or identifying such changes, and (ii) certifying that all UCC
financing statements (including fixtures filings, as applicable) or other
appropriate filings, recordings or registrations, have been filed of record in
each applicable governmental, municipal or other appropriate office in each
applicable jurisdiction to the extent necessary to protect and perfect the
security interests under the Collateral Documents.

6.03 Other Information and Inspections. Each Restricted Person will furnish to
each Lender any information which the Administrative Agent or any Lender may
from time to time reasonably request concerning any representation, warranty,
covenant, provision or condition of the Loan Documents or any matter in
connection with Restricted Persons’ businesses and operations. Each Restricted
Person will permit representatives appointed by the Administrative Agent
(including independent accountants, auditors, agents, attorneys, appraisers and
any other Persons) to visit and inspect during normal business hours (which
right to visit and inspect shall

 

68



--------------------------------------------------------------------------------

be limited to once during any Fiscal Year unless an Event of Default has
occurred and is continuing) any of such Restricted Person’s property, including
its books of account, other books and records, and any facilities or other
business assets, and to make extra copies therefrom and photocopies and
photographs thereof, and to write down and record any information such
representatives obtain, and each Restricted Person shall permit the
Administrative Agent or its representatives to investigate and verify the
accuracy of the information furnished to the Administrative Agent or any Lender
in connection with the Loan Documents and to discuss all such matters with its
officers, employees and, upon prior notice to the Borrower, its representatives.

The Borrower hereby acknowledges that (a) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
the “Borrower Materials”) by posting the Borrower Materials on Debt Domain,
IntraLinks, Syndtrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower hereby agrees to make
all Borrower Materials that the Borrower intends to be made available to Public
Lenders clearly and conspicuously designated as “PUBLIC”. By designating
Borrower Materials as “PUBLIC”, the Borrower authorizes such Borrower Materials
to be made available to a portion of the Platform designated “Public Investor”,
which is intended to contain only information that is either publicly available
or not material information (though it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07). Notwithstanding the foregoing, the Borrower shall not be under
any obligation to mark any Borrower Materials “PUBLIC”. The Borrower agrees that
(i) any Loan Documents and (ii) any financial statements and related
documentation delivered pursuant to Section 6.02 will be deemed “public-side”
Borrower Materials and may be made available to Public Lenders.

6.04 Notice of Material Events. The Borrower will notify the Administrative
Agent for delivery to the LC Issuer and each Lender promptly, and not later than
five (5) Business Days in the case of subsection (b) below and not later than
thirty (30) days in the case of any other subsection below, after any
Responsible Officer of the Borrower has knowledge thereof, stating that such
notice is being given pursuant to this Agreement, of:

(a) the occurrence of any event or circumstance that has had, or could
reasonably be expected to have, a Material Adverse Effect;

(b) the occurrence of (i) any Default or Event of Default, (ii) any “Default” or
“Event of Default” as defined in the Indenture or (iii) any “Default” or “Event
of Default” as defined in the Term Loan Credit Agreement;

(c) the acceleration of the maturity of any Indebtedness owed by the Borrower or
any Restricted Persons or of any default by the Borrower or any Restricted
Persons under any indenture, mortgage, agreement, contract or other instrument
to which it is a party or by which it or any of its properties is bound, if such
acceleration or default has had or could have a Material Adverse Effect;

 

69



--------------------------------------------------------------------------------

(d) the occurrence of any Termination Event; and

(e) the filing of any suit or proceeding, or the assertion in writing of a
claim, against any Restricted Person or with respect to any Restricted Person’s
properties which could reasonably be expected to result in a Material Adverse
Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to herein and stating what action the Restricted Person has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.04(b)
shall describe with particularity any and all provisions of this Agreement, the
Indenture or the Term Loan Credit Agreement or any related documents, if
applicable, that have been breached.

6.05 Maintenance of Properties. The Borrower shall, and shall cause each other
Restricted Person to, maintain and keep, or cause to be maintained and kept, its
properties in good repair, working order and condition (other than ordinary wear
and tear), so that the business carried on in connection therewith may be
properly conducted at all times, provided that this Section shall not prevent
any Restricted Person from discontinuing the operation and the maintenance of
any of its properties if such discontinuance is desirable in the conduct of its
business and the Borrower has concluded that such discontinuance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Existence and Qualifications. The Borrower shall, and shall
cause each other Restricted Person to, (a) maintain and preserve its existence
and its rights and franchises in full force and effect and (b) qualify to do
business in all states or jurisdictions where required by applicable Law, except
where the failure so to maintain, preserve or qualify could not reasonably be
expected to have, a Material Adverse Effect, or except in a transaction
otherwise permitted by Section 7.03.

6.07 Payment of Trade Liabilities, Taxes, etc. The Borrower shall, and shall
cause each other Restricted Person to:

(a) timely file all tax returns required to be filed in any jurisdiction;

(b) timely pay and discharge all taxes shown to be due and payable on such
returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a lien on properties or assets of the Borrower or any
other Restricted Person;

(c) timely pay all amounts owed by it on ordinary trade terms to vendors,
suppliers and other Persons providing goods and services used by it in the
ordinary course of its business;

 

70



--------------------------------------------------------------------------------

(d) timely pay and discharge when due all other amounts now or hereafter owed by
it, other than royalty payments suspended in the ordinary course of business;
and

(e) maintain appropriate accruals and reserves for all of the foregoing in
accordance with GAAP.

Each Restricted Person may, however, delay paying or discharging any of the
foregoing so long as (i) the amount, applicability or validity thereof is
contested by the Borrower or such Restricted Person on a timely basis in good
faith and in appropriate proceedings, and the Borrower or such Restricted Person
has established adequate reserves therefor in accordance with GAAP on the books
of the Borrower or such Restricted Person or (ii) the non-payment of all such
taxes, assessments, charges and levies in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

6.08 Insurance. The Borrower shall, and shall cause each other Restricted Person
to, at all times maintain at its own expense with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

6.09 Compliance with Law. The Borrower shall, and shall cause each other
Restricted Person to, conduct its business and affairs in compliance with all
Laws applicable thereto and will maintain in good standing all licenses that may
be necessary or appropriate to carry on its business, in each case, except for
failures so to comply that have not had, and could not reasonably be expected to
have, a Material Adverse Effect.

6.10 Environmental Matters. Except as could not reasonably be expected to result
in a Material Adverse Effect, the Borrower shall, and shall cause each other
Restricted Person to comply with all Environmental Laws now or hereafter
applicable to such Restricted Person as well as all contractual obligations and
agreements with respect to environmental remediation or other environmental
matters and shall obtain, at or prior to the time required by applicable
Environmental Laws, all environmental, health and safety permits, licenses and
other authorizations necessary for its operations and will maintain such
authorizations in full force and effect.

6.11 Guaranties by Restricted Subsidiaries.

(a) The Borrower shall cause each Restricted Subsidiary, whether existing on the
Closing Date or created, acquired or coming into existence after the Closing
Date, that Guarantees any other Indebtedness of the Borrower (including the
Senior Notes and the Term Loans) to execute and deliver to the Administrative
Agent a Guaranty for so long as such other Indebtedness is Guaranteed.

(b) Simultaneously with its delivery of such a Guaranty, the Borrower shall
cause each Restricted Subsidiary to, at the reasonable request of the
Administrative Agent, provide written evidence reasonably satisfactory to the
Administrative Agent that such Restricted Subsidiary has taken all corporate,
limited liability company or partnership action necessary to duly approve and
authorize its execution, delivery and performance of such Guaranty and any other
documents which it is required to execute.

 

71



--------------------------------------------------------------------------------

(c) The Borrower may redesignate any Unrestricted Person to be a Restricted
Subsidiary, provided that the Borrower shall not make such a designation unless
at the time of such action and after giving effect thereto, (i) none of such
Unrestricted Persons have outstanding Indebtedness or Guarantees, other than
Indebtedness permitted under Section 7.01, or Liens on any of their property,
other than Permitted Liens (in each case taking into account the other
Indebtedness and Liens of the Restricted Persons), (ii) no Default or Event of
Default shall exist, (iii) all representations and warranties herein will be
true and correct in all material respects as if remade at the time of such
designation, except to the extent such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, and (iv) the Borrower has
provided to the Administrative Agent an officer’s certificate in form
satisfactory to the Administrative Agent to the effect that each of the
foregoing conditions have been satisfied. In no event will any MLP or any of
their respective subsidiaries be designated a Restricted Subsidiary.

(d) The Borrower may designate any Subsidiary of the Borrower to be an
Unrestricted Person, provided that (i) all Investments in such Subsidiary at the
time of such designation shall be treated as Investments made on the date of
such designation in an amount equal to the fair market value of all Restricted
Persons’ Investments in such Unrestricted Person at the time of such designation
and (ii) such Investment is then permitted under Section 7.06. At the time of
such action, the Borrower shall provide to the Administrative Agent an officer’s
certificate in form satisfactory to the Administrative Agent that such
Investment was then permitted under Section 7.06.

6.12 Further Assurances. At any time or from time to time upon the reasonable
request of the Administrative Agent, the Borrower shall, and shall cause each
other Restricted Person to, at its expense, promptly execute, acknowledge and
deliver such further documents and do such other acts and things as the
Administrative Agent may reasonably request in order to effect fully the
purposes of the Loan Documents. In furtherance and not in limitation of the
foregoing, the Borrower shall, and shall cause each other Restricted Person to,
take such actions as the Administrative Agent may reasonably request from time
to time to ensure that the Obligations and the Lender Hedging Obligations are
guaranteed by the Guarantors (to the extent required by Section 6.11(a) and
secured by the Collateral, including all of the outstanding Equity Interests of
any Restricted Subsidiary acquired or created after the Closing Date to the
extent constituting Collateral.

6.13 Miscellaneous Business Covenants. The Borrower shall, and shall cause each
other Restricted Person to, (a) maintain entity records and books of account
separate from those of any other entity; (b) not commingle its funds or assets
with those of any other entity; and (c) provide that the board of directors or
other analogous governing body of the General Partner will hold all appropriate
meetings to authorize and approve such entity’s actions, which meetings will be
separate from those of other entities; provided that such governing bodies may
from time to time hold joint meetings for administrative purposes (e.g.: to
provide information about the respective businesses and operations of the
Borrower, on the one hand, and a subsidiary, on the other hand).

 

72



--------------------------------------------------------------------------------

6.14 Restricted/Unrestricted Persons. The Borrower:

(a) will not, and will not permit any Restricted Person to Guarantee any
Indebtedness of any of the Unrestricted Persons, other than Investments
permitted by Section 7.06;

(b) will not permit Unrestricted Persons to own any Equity Interests of a
Restricted Person other than Intercompany Equity/Debt; provided that in no event
shall such ownership cause any Restricted Person to become a subsidiary of an
Unrestricted Person; and

(c) will operate each Unrestricted Person in such a manner as to make it
apparent to all creditors of such Unrestricted Person that such Unrestricted
Person is a legal entity separate and distinct from all of the Restricted
Persons and as such is solely responsible for its debts.

6.15 Common Collateral. Notwithstanding the foregoing, if any assets are granted
to secure the Term Loan Obligations, the Borrower shall promptly grant to the
Collateral Agent for the benefit of the Secured Parties a first priority Lien on
such assets as security for the Obligations.

6.16 Post-Closing Obligations. The Borrower shall, no later than December 31,
2013 (or such later date as the Administrative Agent, in its discretion, may
agree), deliver to the Collateral Agent (a) such supplements to the Collateral
Documents as the Administrative Agent may reasonably require in order to pledge
or create a security interest in favor of the Collateral Agent in the Equity
Interests in, and assets of, the Persons described in the Disclosure Schedule
and (b) any other documents required to be delivered in connection therewith to
ensure and/or demonstrate that the Lien and security interests granted by such
Collateral Documents are perfected with the priority required by the Collateral
Documents.

ARTICLE VII.

NEGATIVE COVENANTS

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and make the Loans, the Borrower covenants and agrees that until
the full and final payment of the Obligations other than obligations for taxes,
costs, indemnifications, reimbursements, damages and other contingent
liabilities in respect of which no claim or demand for payment has been made or,
in the case of indemnifications, no notice been given (or reasonably
satisfactory arrangements have otherwise been made)):

7.01 Indebtedness. The Borrower shall not, and shall not permit any other
Restricted Person to, in any manner owe or be liable for Indebtedness except for
the following:

(a) the Obligations;

(b) Indebtedness of any Restricted Person (other than ETP GP, ETP LLC, Regency
GP and Regency LLC) to any other Restricted Person (other than ETP GP, ETP LLC,
Regency GP and Regency LLC); provided, (i) all such Indebtedness shall be
evidenced by promissory notes and all such notes shall be subject to a first
priority Lien pursuant to the Pledge Agreement, (ii) all such Indebtedness shall
be unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the applicable promissory notes or an
intercompany subordination agreement that in any such case is reasonably
satisfactory to the

 

73



--------------------------------------------------------------------------------

Administrative Agent, and (iii) any payment by any Restricted Person that is a
Guarantor under any guaranty of the Obligations shall result in a pro rata
reduction of the amount of any such Indebtedness owed by such Guarantor to the
Borrower or to any Restricted Subsidiary that is a Guarantor for whose benefit
such payment is made;

(c) Indebtedness in respect of bonds that are performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(d) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(e) Indebtedness of (i) any Restricted Person arising by operation of law as a
result of such Restricted Person being the general partner of an MLP GP and
(ii) any MLP GP arising by operation of law as a result of such MLP GP being the
general partner of the applicable MLP;

(f) Indebtedness in respect to future payment for non-competition covenants and
similar payments under agreements governing a Permitted Acquisition by a
Restricted Person;

(g) Indebtedness of any Person that becomes a Restricted Subsidiary after the
date hereof incurred prior to the time such Person becomes a Restricted
Subsidiary; provided that (i) such Indebtedness is not created in contemplation
of such Person becoming a Subsidiary and (ii) the Borrower could incur such
Indebtedness under Section 7.12 as if such Indebtedness had been incurred on the
most recently ended fiscal quarter for which financial statements are then
available to the Lenders;

(h) other Indebtedness of the Borrower (and, without duplication, Guarantees
thereof by Restricted Subsidiaries who are Guarantors of the Obligations) or a
Restricted Subsidiary in an aggregate principal amount not to exceed at any time
$50,000,000;

(i) Senior Note Obligations; provided the amount of such Indebtedness shall not
exceed an aggregate principal amount of $1,637,062,000 outstanding at any one
time and any refinancings, renewals or extensions of all or any part of any
Senior Note Obligations (“Senior Note Refinancing Indebtedness”), provided that
(i) the maturity date of such Senior Note Refinancing Indebtedness is no earlier
than one year after the Maturity Date, (ii) there are no scheduled repayments of
principal of such Senior Note Refinancing Indebtedness or sinking fund payments
thereon prior to the date that is one year after the Maturity Date, (iii) the
documents or instruments governing such Indebtedness do not contain any
maintenance financial covenant, (iv) such Indebtedness is not secured on a basis
which is senior to the Loans and other Obligations, and (v) the principal amount
of such Senior Note Refinancing Indebtedness does not exceed the principal
amount of Senior Note Obligations being refinanced, renewed or extended except
by an amount equal to accrued and unpaid interest, prepayment premium, fees and
expenses reasonably incurred in connection with such refinancing, renewal or
extension;

(j) the Term Loan Obligations and any Term Loan Refinancing Indebtedness;
provided that the amount of such Indebtedness shall not exceed an aggregate
amount of $1,000,000,000 outstanding at any one time except by an amount equal
to accrued and unpaid interest, prepayment premium, fees and expenses reasonably
incurred in connection with any refinancing, renewal or extension of such
Indebtedness;

 

74



--------------------------------------------------------------------------------

(k) any Intercompany Equity/Debt; and

(l) other Indebtedness not permitted by this Section 7.01, whether or not
secured, which may include additional Indebtedness under the Term Loan Credit
Agreement, provided that (i) after giving pro forma effect to the incurrence of
such Indebtedness, the Borrower shall be in compliance with the requirements of
Section 7.12(a) and (ii) prior to and after giving effect to the incurrence of
such Indebtedness, no Event of Default shall have occurred and be continuing.

7.02 Limitation on Liens. The Borrower shall not, and shall not permit any other
Restricted Person to, create, assume or permit to exist any Lien upon or with
respect to any of its properties or assets now owned or hereafter acquired,
except the following Liens (to the extent permitted by this Section, herein
called “Permitted Liens”):

(a) Liens existing on the Closing Date and listed in the Disclosure Schedule;

(b) Liens imposed by any Governmental Authority for taxes, assessments or
charges (i) not yet due or the validity of which is being contested in good
faith and by appropriate proceedings, if necessary, for which adequate reserves
are maintained on the books of any Restricted Person in accordance with GAAP or
(ii) which could not, individually or in the aggregate be reasonably expected to
have a Material Adverse Effect;

(c) pledges or deposits of cash or securities under worker’s compensation,
unemployment insurance or other social security legislation;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other like Liens (including Liens on property of any Restricted
Person in the possession of storage facilities, pipelines or barges) arising in
the ordinary course of business for amounts (i) which are not more than sixty
(60) days past due or the validity of which is being contested in good faith and
by appropriate proceedings, if necessary, and for which adequate reserves are
maintained on the books of any Restricted Person in accordance with GAAP or
(ii) with respect to which failure to make payment could not reasonably be
expected to have a Material Adverse Effect;

(e) deposits of cash or securities to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

(f) Liens on deposits of cash or securities in favor of the seller of any
property intended to be acquired in an Investment permitted pursuant to
Section 7.06 to be applied against the purchase price for such Investment;

(g) Liens arising pursuant to customary provisions in joint venture agreements
or arrangements, limited liability company agreements and other similar
agreements relating solely to obligations of the Person granting such Liens to
secure obligations under such joint venture, limited liability company or other
similar agreement;

 

75



--------------------------------------------------------------------------------

(h) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of real
property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of any Restricted Person;

(i) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;

(j) rights reserved to or vested by Law in any Governmental Authority to control
or regulate in any manner any of the properties of any Restricted Person or the
use thereof or the rights and interests of any Restricted Person therein under
any and all Laws;

(k) rights reserved to the grantors of any properties of any Restricted Person,
and the restrictions, conditions, restrictive covenants and limitations, in
respect thereto, pursuant to the terms, conditions and provisions of any
rights-of-way agreements, contracts or other agreements therewith;

(l) inchoate Liens in respect of pending litigation or with respect to a
judgment that has not resulted in an Event of Default under Section 8.01;

(m) statutory Liens in respect of payables;

(n) any Lien securing Indebtedness permitted by Section 7.01(g) or other
obligations of any Person that becomes a Subsidiary after the date hereof prior
to the time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property of the Borrower or any Subsidiary, and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be;

(o) Liens securing Indebtedness permitted by Sections 7.01(f) or 7.01(h);;

(p) Liens on cash margin collateral securing Hedging Contracts permitted under
Section 7.10;

(q) Liens in respect of operating leases covering only the property subject
thereto;

(r) Liens on Equity Interests of Unrestricted Persons (other than Liens on
Equity Interests in ETP and Regency) and joint ventures securing Indebtedness or
other obligations of such Unrestricted Person or joint venture;

 

76



--------------------------------------------------------------------------------

(s) Liens securing (i) the Obligations, the Lender Hedging Obligations and the
Other Hedging Obligations; (ii) the Term Loan Obligations and/or any Term Loan
Refinancing Indebtedness, in each case, permitted under Section 7.01; (iii) for
so long as the Senior Note Obligations or any Senior Note Refinancing
Indebtedness are required pursuant to the terms of the Indenture or the
documentation governing the Senior Note Refinancing Indebtedness to be equally
and ratably secured with the Term Loan Obligations, the Senior Note Obligations
or Senior Note Refinancing Indebtedness; and (iv) obligations for other
Indebtedness incurred pursuant to Section 7.01(l);

(t) Liens, (i) arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Restricted Person
in the ordinary course of business, and (ii) on assets being Disposed of by any
Restricted Person pursuant to merger agreements, stock or asset purchase
agreements and similar agreements in respect of the Disposition of such assets,
provided that such merger agreement, stock or asset purchase agreement or
similar agreement in respect of the Disposition of such asset is permitted
pursuant to the terms of this Agreement; and

(u) Liens incurred with respect to obligations that do not in the aggregate
exceed $50,000,000 at any time outstanding.

Notwithstanding any of the foregoing to the contrary, other than as permitted by
clause (s) above, no Liens of the kind set forth in clauses (a) through and
including (u) above shall be permitted on the Equity Interests of ETP, ETP GP,
ETP LLC, Regency, Regency GP or Regency LLC.

7.03 Limitation on Mergers. The Borrower shall not enter into any transaction of
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself or suffer any liquidation or dissolution, except the merger, dissolution
or liquidation into or consolidation or amalgamation of any Person with or into
the Borrower (so long as the surviving entity is (i) the Borrower or
(ii) another Person organized or existing under the laws of the United States of
America, any State thereof or the District of Columbia so long as (A) after
giving effect to such transaction on a pro forma basis as if it had occurred on
the first day of the test period most recently ended, such Person is in
compliance with Section 7.12(a), (B) such Person expressly assumes all the
obligations of the Borrower under the Loan Documents, pursuant to an assumption
agreement reasonably acceptable to the Administrative Agent and (C) any two of
S&P, Moody’s and Fitch confirms that, immediately after giving effect to such
transaction, the surviving entity’s corporate rating (in the case of S&P and
Fitch) and corporate family rating (in the case of Moody’s) will be equal to or
higher than the Borrower’s equivalent ratings on the Closing Date, in which
event such Person will succeed to, and be substituted for, the Borrower).

7.04 Limitation on Asset Sales.

(a) The Borrower shall not, and shall not permit any other Restricted Person to,
Dispose of any Equity Interests constituting general partner interests in ETP.

(b) The Borrower shall not, and shall not permit any other Restricted Person to
consummate an MLP Related Disposition unless the Net Cash Proceeds thereof are
applied to prepay the Term Loans as contemplated, and if required, by
Section 2.05(b) of the Term Loan Credit Agreement.

 

77



--------------------------------------------------------------------------------

(c) The Borrower shall not, and shall not permit any other Restricted Person to,
engage in any Asset Sale (not covered by Section 7.04(a) or (b)) if: (i) an
Event of Default shall have occurred or be continuing or would result therefrom,
or (ii) after giving effect to such Disposition and any concurrent repayment of
Indebtedness, on a pro forma basis as if it had occurred on the first day of the
test period most recently ended, the Borrower would not be in compliance with
Section 7.12(a).

Except as expressly permitted by this Section 7.04, in no event shall the
Borrower or any Restricted Person Dispose of its interests in ETP GP or ETP LLC
nor permit ETP LLC to Dispose of its interests in ETP GP nor permit ETP GP to
Dispose of its interests in ETP.

7.05 Limitation on Restricted Payment. The Borrower shall not declare or make,
directly or indirectly any Restricted Payments if an Event of Default has
occurred and is continuing or would result therefrom.

7.06 Limitation on Investments, Loans and Advances. The Borrower shall not, and
shall not permit any other Restricted Person to, make any Investments in any
Person, other than (a) Permitted Investments and (b) other Investments so long
as (i) after giving effect to such transaction on a pro forma basis as if it had
occurred on the first day of the test period most recently ended, the Borrower
is in compliance with Section 7.12(a), and (ii) no Event of Default has occurred
and is continuing or would result therefrom.

7.07 Transactions with Shareholders and Affiliates. No Restricted Person shall,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) involving payments in excess of $50,000,000 with any Affiliate of a
Restricted Person, on terms that are materially less favorable, taken as a
whole, to the Restricted Persons, taken as a whole, than those that might be
obtained at the time from a Person who is not such a holder or Affiliate;
provided, that the foregoing restriction shall not apply to: (a) transactions
that are otherwise permitted under this Agreement; (b) the Transactions
(including the payment of all Transaction Costs); (c) any transaction among the
General Partner and the Restricted Persons; (d) reasonable and customary fees
paid to members of the board of directors (or similar governing body) of the
Borrower and its Restricted Subsidiaries; (e) compensation arrangements for
officers and other employees of any Restricted Person entered into in the
ordinary course of business; (f) the transactions that are the subject of an MLP
Limited Partnership Agreement; (g) transactions between a Restricted Person on
the one hand and an MLP and the general partner of such MLP and their respective
Subsidiaries on the other hand similar to those typically addressed in omnibus
agreements between the sponsors of a publicly traded limited partnership on the
one hand and the publicly traded partnership on the other hand; (h) the
transactions that are the subject of the Shared Services Agreement dated
August 26, 2005 by and between ETP and the Borrower, as amended by that certain
First Amendment dated May 26, 2010 and that certain Second Amendment dated
April 30, 2013 and

 

78



--------------------------------------------------------------------------------

as further amended or replaced from time to time; (i) the transactions that are
the subject of the Services Agreement by and among ETE Services Company, LLC,
the Borrower and Regency, as amended by that certain First Amendment dated
April 30, 2013 and as further amended or replaced from time to time;
(j) Contingent Residual Support Agreements and any Intercompany Equity/Debt; and
(k) any other transaction approved by the Conflicts Committee of the Borrower or
with respect to which the Borrower has obtained a “fairness” opinion from an
independent accounting, appraisal or investment banking firm of national
standing.

7.08 Conduct of Business. The Borrower shall not engage in any business other
than (a) the Permitted Line of Business and (b) such other lines of business
which are reasonably related thereto or are reasonable extensions thereof or any
business or activity that is reasonably similar thereto. ETP GP shall not engage
in any business other than acting as the general partner of ETP and ETP LLC
shall not engage in any business other than acting as the general partner of ETP
GP.

7.09 Restrictive and Negative Pledge Agreements. The Borrower shall not, and
shall not permit any other Restricted Person to, directly or indirectly, enter
into, create, or otherwise allow to exist any contract or other consensual
restriction on (a) the ability of any Restricted Subsidiary to: (i) pay
dividends or make other distributions; (ii) redeem Equity Interests held in it
by the Borrower or another Restricted Subsidiary; (iii) repay loans and other
indebtedness owing by it to the Borrower or another Restricted Subsidiary; or
(iv) transfer any of its assets to the Borrower or another Restricted
Subsidiary; or (b) the ability of any Restricted Person to create Liens on any
Collateral to secure the Obligations or Lender Hedging Obligations except (A) as
provided for in the Loan Documents, (B) as described in the Disclosure Schedule,
the documents governing the Senior Notes or the Senior Note Refinancing
Indebtedness, the Term Loan Obligations, the documentation governing any Term
Loan Refinancing Indebtedness (to the extent not more restrictive than the terms
of this Agreement), and any Indebtedness incurred pursuant to Section 7.01(l)
(to the extent not more restrictive than the terms of this Agreement), (C) by
reason of applicable Law, (D) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of a Restricted Person,
(E) customary provisions restricting assignment of any agreement entered into by
a Restricted Person in the ordinary course of business, (F) any restriction on
the transfer of property subject to a Lien permitted by Section 7.02, (G) any
restrictions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement to the extent that such restrictions apply only to the
property or assets securing such Indebtedness, (H) customary restrictions and
conditions contained in any agreement relating to a sale, purchase or merger
permitted hereunder pending the consummation of such sale, purchase or merger,
(I) any agreement in effect at the time a Restricted Subsidiary becomes a
Restricted Subsidiary, so long as such agreement was not entered into in
connection with or in contemplation of such Person becoming a Restricted
Subsidiary of Borrower, and (J) customary provisions in partnership agreements,
limited liability company organizational governance documents, asset sale and
stock sale agreements and other similar agreements entered into in the ordinary
course of business that restrict the transfer of ownership interests in such
partnership, limited liability company or similar person.

7.10 Hedging Contracts. The Borrower shall not, and shall not permit any other
Restricted Person to, be a party to or in any manner be liable on any Hedging
Contract except any Hedging Contracts (a) entered into by such Person in the
ordinary course of business for the purpose of fixing interest rates on
Indebtedness or for the purpose of directly mitigating risks or reducing costs
associated with liabilities, commitments, investments, assets, or property held
or

 

79



--------------------------------------------------------------------------------

reasonably anticipated by such Person in the normal course of business, and not
for purposes of speculation, (b) that does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party, and (c) that is with a counterparty whose
obligations are rated (or are guaranteed by an affiliate whose obligations are
rated) A-/A3 or better, respectively, by the Rating Agencies or are in
accordance with the risk management policies of the Borrower as such policies
have been adopted or amended from time to time and disclosed to the Lenders.

7.11 Commingling of Deposit Accounts and Accounts. The Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, commingle their
respective Deposit Accounts or Accounts (as such terms are defined in Article 9
of the UCC) with the Deposit Accounts or Accounts of any of its Unrestricted
Persons.

7.12 Financial Covenants.

(a) Leverage Ratio of the Borrower. (i) As of each Quarterly Testing Date,
commencing December 31, 2013, the Leverage Ratio of the Borrower will not exceed
(A) 6.0 to 1.0 at any time other than during a Specified Acquisition Period and
(B) 7.0 to 1.0 during a Specified Acquisition Period.

(b) Interest Coverage Ratio. As of each Quarterly Testing Date, commencing
December 31, 2013, the ratio of (i) Consolidated EBITDA of the Borrower for the
period of four consecutive Fiscal Quarters ending on such date to
(ii) Consolidated Interest Expense for such period will not be less than 1.5 to
1.0.

7.13 Amendments or Waivers of Certain Agreements; Material Contracts. Except
(a) in connection with transactions permitted under Section 7.03, Section 7.04
and Section 7.06, or (b) as could not reasonably be expected to have a Material
Adverse Effect, the Borrower shall not, and shall not permit any other
Restricted Person to, agree to any material amendment, restatement, supplement
or other modification to, or waiver of, any of its material rights under its
organizational document (other than a change in domicile to Delaware or as
otherwise permitted hereunder) or any material agreement, judgment, license or
permit.

7.14 Fiscal Year. The Borrower shall not, and shall not permit any other
Restricted Person to, change its Fiscal Year-end without giving 15 days prior
written notice thereof to the Administrative Agent.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Each of the following events constitutes an Event of
Default under this Agreement (each, an “Event of Default”):

(a) Any Restricted Person fails to pay the principal component of any Loan or
any reimbursement obligation with respect to any Letter of Credit when due and
payable, whether at a date for the payment of a fixed installment or as a
contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;

 

80



--------------------------------------------------------------------------------

(b) Any Restricted Person fails to pay any Obligation (other than the
Obligations in Section 8.01(a)), whether at a date for the payment of a fixed
installment or as a contingent or other payment becomes due and payable or as a
result of acceleration or otherwise, within five Business Days after the same
becomes due;

(c) Any Restricted Person fails to duly observe, perform or comply with any
covenant, agreement or provision of Section 6.04, 6.06(a) or ARTICLE VII;

(d) Any Restricted Person fails (other than as referred to in Sections 8.01(a),
(b) or (c) above) to duly observe, perform or comply with any covenant,
agreement, condition or provision of any Loan Document to which it is a party,
and such failure remains unremedied for a period of thirty (30) days after
notice of such failure is given by the Administrative Agent to the Borrower;

(e) Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Restricted Person in connection with any Loan
Document shall prove to have been false or incorrect in any material respect on
any date on or as of which made;

(f) (i) Any Loan Document, including any Guaranty, at any time ceases to be
valid, binding and enforceable as warranted in Section 5.05 for any reason other
than as expressly permitted hereunder or thereunder (including because of its
release by the Lenders or the Administrative Agent (as permitted under
Section 9.10)) or the satisfaction in full of all Obligations, (ii) any Loan
Document shall be declared null and void, (iii) the Borrower or any Restricted
Person shall repudiate in writing its obligations under any Loan Document to
which it is party, (iv) the Borrower or any Restricted Person shall contest the
validity or enforceability of any Loan Document in writing or deny in writing
that it has any further liability under any Loan Document to which it is party,
or (v) any Collateral Document ceases to be in full force and effect (other than
as expressly permitted hereunder or thereunder by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations in accordance with the terms hereof), or the Collateral
Agent shall not have or shall cease to have, or any Restricted Person shall
assert in writing that the Collateral Agent shall not have or shall cease to
have, a valid and perfected Lien in any Collateral purported to be covered by
the Collateral Documents with the priority required by the relevant Collateral
Document, in each case for any reason other than the failure of the Collateral
Agent to take any action within its control;

(g) The Borrower or any Restricted Subsidiary (i) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder but including the Senior Note Obligations and
Indebtedness under the Term Loan Credit Agreement) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount or (ii) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, in each case, if such default or other event
shall have resulted in the acceleration of the payment of such Indebtedness with
an aggregate face amount that exceeds the Threshold Amount;

 

81



--------------------------------------------------------------------------------

(h) Either (i) an “accumulated funding deficiency” or failure to meet applicable
minimum “funding standards” (each as defined in Section 412(a) of the Code) in
excess of $100,000,000 exists with respect to any ERISA Plan, whether or not
waived by the Secretary of the Treasury or his delegate, or (ii) a Termination
Event occurs which could reasonably be expected to result in a liability to the
Borrower or any Restricted Subsidiary in an amount in excess of $100,000,000;

(i) The Borrower or any of its Restricted Subsidiaries:

(i) has entered against it a judgment, decree or order for relief by a Tribunal
of competent jurisdiction in an involuntary proceeding commenced under any
applicable bankruptcy, insolvency or other similar Law of any jurisdiction now
or hereafter in effect, including the federal Bankruptcy Code, as from time to
time amended, or has any such proceeding commenced against it, in each case,
which remains undismissed for a period of sixty (60) days; or

(ii) commences a voluntary case under any applicable bankruptcy, insolvency or
similar Law now or hereafter in effect, including the federal Bankruptcy Code,
as from time to time amended; or applies for or consents to the entry of an
order for relief in an involuntary case under any such Law; or makes a general
assignment for the benefit of creditors; or is generally unable to pay (or
admits in writing its inability to so pay) its debts as such debts become due;
or takes corporate or other action to authorize any of the foregoing; or

(iii) has entered against it the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of all or a substantial part of its assets in a proceeding brought
against or initiated by it, and such appointment or taking possession is neither
made ineffective nor discharged within sixty (60) days after the making thereof,
or such appointment or taking possession is at any time consented to, requested
by, or acquiesced to by it; or

(iv) has entered against it a final judgment for the payment of money which
individually or in the aggregate with all such judgments then outstanding would
exceed $100,000,000 (in each case not covered by insurance or third party
indemnification obligations satisfactory to the Administrative Agent), unless
the same is discharged within sixty (60) days after the date of entry thereof or
an appeal or appropriate proceeding for review thereof is taken within such
period and a stay of execution pending such appeal is obtained; or

(v) suffers a writ or warrant of attachment or any similar process to be issued
by any Tribunal against all or any substantial part of its assets, which assets
have a value exceeding $100,000,000, and such writ or warrant of attachment or
any similar process is not stayed or released within sixty (60) days after the
entry or levy thereof or after any stay is vacated or set aside; or

(j) Any Change of Control occurs.

 

82



--------------------------------------------------------------------------------

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Majority Lenders, take any or all of the following actions:

(a) declare the Commitments and any obligation of the LC Issuer to make LC
Credit Extensions to be terminated, whereupon such commitments and obligation
shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrower;

(c) require that the Borrower Cash Collateralize the LC Obligations (in an
amount equal to the then outstanding amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an Event of Default described in
subsections (i)(i), (i)(ii) or (i)(iii) of Section 8.01, the Commitments and any
obligation of the LC Issuer to make LC Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the LC Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the LC Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations (including amounts received from the
Collateral Agent under the Collateral Documents) shall be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
ARTICLE III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the LC Issuer (including fees, charges and disbursements of counsel
to the respective Lenders and the LC Issuer (including fees and time charges for
attorneys who may be employees of any Lender or the LC Issuer) and amounts
payable under ARTICLE III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, Matured LC Obligations, other Obligations and
Lender Hedging

 

83



--------------------------------------------------------------------------------

Obligations, ratably among the Lenders, any Affiliate of a Lender (in respect of
Lender Hedging Obligations) and the LC Issuer in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of the remaining portion of the Lender Hedging Obligations
and the remaining portion of the Obligations, whether constituting unpaid
principal of the Loans and Matured LC Obligations or other amounts, and to the
Administrative Agent for the account of the LC Issuer to Cash Collateralize that
portion of LC Obligations comprised of the aggregate undrawn amount of Letters
of Credit, ratably among the Lenders, any Affiliate of a Lender (in respect of
Lender Hedging Obligations) and the Administrative Agent for the account of the
LC Issuer in proportion to the respective amounts described in this clause
Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fourth above shall be applied to satisfy drawings
under such Letters of Credit as they occur. If any amount remains on deposit as
LC Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the LC Issuer hereby
irrevocably appoints Credit Suisse AG, Cayman Islands Branch to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Without limiting the foregoing, each Lender irrevocably
authorizes and directs the Administrative Agent to (a) upon the request of the
Borrower in connection with any incurrence of Term Loan Refinancing
Indebtedness, enter into one or more amendments to the Collateral Documents as
may be agreed between the Borrower and the Administrative Agent to effectuate
the Term Loan Refinancing Indebtedness, (b) upon the request of the Borrower in
connection with the incurrence of Senior Note Refinancing Indebtedness or Term
Loan Refinancing Indebtedness, enter into intercreditor arrangements with the
agent or lenders in respect of such Senior Note Refinancing Indebtedness or Term
Loan Refinancing Indebtedness to reflect the pari passu or junior nature of the
Lien securing the Collateral in respect of such Senior Note Refinancing
Indebtedness or Term Loan Refinancing Indebtedness, and (c) upon the request of
the Borrower in connection with any incurrence of Indebtedness pursuant to
Section 7.01(l), enter into any amendments to any Collateral Document to include
such Indebtedness as a secured obligation thereunder or any intercreditor
arrangements with the trustee, agent or lenders in respect of such Indebtedness
to reflect the pari passu or junior nature of the Lien securing the Collateral
in respect of such Indebtedness. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the LC Issuer, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions.

 

84



--------------------------------------------------------------------------------

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the LC Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in ARTICLE IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

85



--------------------------------------------------------------------------------

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the LC Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the LC Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the LC Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the LC Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Majority Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in New York, or an Affiliate of any such
bank with an office in New York. If no such successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the LC Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Cash Collateral held by the
Administrative Agent on behalf of the Lenders or the LC Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
Cash Collateral until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the LC Issuer directly,

 

86



--------------------------------------------------------------------------------

until such time as the Majority Lenders appoint a successor Administrative Agent
as provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Credit Suisse AG, Cayman Islands Branch as Administrative
Agent pursuant to this Section shall also constitute the resignation, subject to
Section 10.06(h), of Credit Suisse AG, Cayman Islands Branch (or its Affiliate
or branch then serving that either such capacity) as LC Issuer. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring LC Issuer, (ii) the retiring LC
Issuer shall, subject to Section 10.06(h), be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor LC Issuer shall use commercially reasonable efforts to
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or use commercially reasonable
efforts to make other arrangement satisfactory to the retiring LC Issuer to
effectively assume the obligations of the retiring LC Issuer with respect to
such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
LC Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the LC Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, no
agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as an Administrative Agent, a Lender or the LC
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Restricted Person, the Administrative Agent (irrespective of whether the
principal of any Loan or LC Obligation shall then be due and

 

87



--------------------------------------------------------------------------------

payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC Issuer
and the Administrative Agent allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the LC Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

9.10 Guaranty and Collateral Matters. The Lenders hereby authorize U.S. Bank
National Association to act as Collateral Agent under the Collateral Agency
Agreement and the Pledge Agreement and authorize the Administrative Agent to
execute the Collateral Agency Agreement on their behalf. Collateral may be
released from the Lien and security interest created by the Collateral Documents
and Guarantors may be released from their obligations under the Guaranty at any
time or from time to time in accordance with the provisions of the Collateral
Documents or as provided hereby. Upon the request of the Borrower, in connection
with any transaction otherwise permitted hereunder, the Administrative Agent
and/or the Collateral Agent is authorized to release Collateral that is Disposed
of (or whose owner ceases to be a Subsidiary) and Guarantors that cease to be
Restricted Persons or otherwise cease to be required to be Guarantors under the
Loan Documents and to execute any intercreditor arrangements or amendments to
the Collateral Documents to reflect the pari passu or junior nature of any Liens
associated with Indebtedness permitted to be incurred (and so secured) hereunder
(including, for the avoidance of doubt, Indebtedness incurred pursuant to
Section 7.01(l) and secured pursuant to Section 7.02(s)), in each case, pursuant
to a transaction permitted by this Agreement. Upon receipt of such request, the
Administrative Agent and/or the Collateral Agent shall (and the Lenders
irrevocably authorize the Administrative Agent and the Collateral Agent to)
execute, deliver or acknowledge (a) any necessary or proper instruments of
termination, satisfaction or release to release (i) any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Restricted Person
as a result of a transaction permitted hereunder and (ii) any Liens on

 

88



--------------------------------------------------------------------------------

Collateral that is Disposed of (or whose owner ceases to be a Subsidiary) or
(b) any necessary or proper amendments to the Collateral Documents, instruments,
intercreditor agreements or other agreements (i) to include any additional
Indebtedness as a secured obligation under the Collateral Documents (including,
for the avoidance of doubt, Indebtedness incurred pursuant to Section 7.01(l)),
and (ii) to reflect the pari passu or junior nature of any Lien securing the
Collateral in respect of any such Indebtedness (including, for the avoidance of
doubt, any Liens granted pursuant to Section 7.02(s)), in each case, pursuant to
a transaction permitted by this Agreement. Upon request by the Administrative
Agent at any time, the Majority Lenders will confirm in writing the
Administrative Agent’s authority to release any Guarantor from its obligations
under the Guaranty or to release any Collateral from the Collateral Documents,
in either case, pursuant to this Section 9.10.

9.11 Release With Respect to Senior Note Obligations. At any time that the
Senior Note Obligations are no longer required, pursuant to the terms of the
Indenture, to be equally and ratably secured with the Obligations, the Lenders
authorize each of the Administrative Agent and the Collateral Agent to, at the
Borrower’s request, enter into such amendments, releases, terminations or other
instruments in connection with the Loan Documents as may be necessary or
reasonably requested to reflect that the Senior Note Obligations are no longer
equally and ratably secured.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Restricted Person therefrom, shall be effective unless in writing
signed by the Majority Lenders and the Borrower or the applicable Restricted
Person, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or LC Obligation, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Majority Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any

 

89



--------------------------------------------------------------------------------

obligation of the Borrower to pay interest or letter of credit fees at the
Default Rate or (ii) change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Leverage Level that would result in a reduction of any interest rate
on any Loan or any fee payable hereunder;

(e) change Section 2.15 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
affected Lender;

(f) change any provision of this Section or the definition of “Majority Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(g) other than in connection with a transaction permitted under this Agreement,
release all or substantially all of the aggregate value of the Guaranty or
release all or substantially all of the Collateral from the Collateral Documents
without the written consent of each Lender;

and, provided further, that: (i) no amendment, waiver or consent shall, unless
in writing and signed by the LC Issuer in addition to the Lenders required
above, affect the rights or duties of the LC Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
and (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except to the extent the
consent of such Lender would be required under clause (b), (c), (d) or (e) of
this Section 10.01.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent or the LC Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 3; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

90



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet web sites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the LC Issuer pursuant to Article II
if such Lender or the LC Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.

(c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all Restricted Persons, the
Administrative Agent, the LC Issuer, and the Lenders. The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
the LC Issuer may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent and the LC Issuer.

(e) Reliance by Administrative Agent, LC Issuer and Lenders. The Administrative
Agent, the LC Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by

 

91



--------------------------------------------------------------------------------

the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, the LC Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the LC Issuer or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the LC Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the LC Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
LC Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the LC Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the LC Issuer,
and each Related Party of any of the foregoing Persons (each such Person, an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related out-of-pocket expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Restricted Person arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated

 

92



--------------------------------------------------------------------------------

hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the LC Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any liability under Environmental Law related in any way to
the Borrower or any of its Subsidiaries, (iv) any civil penalty or fine assessed
by the United States Department of the Treasury’s Office of Foreign Assets
Control against, and all reasonable costs and expenses (including counsel fees
and disbursements) incurred in connection with defense thereof by the
Administrative Agent or any Lender as a result of the funding of Loans, the
issuance of Letters of Credit, or the acceptance of payments under the Loan
Documents, or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Restricted Person, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that (i) such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Restricted Person against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Restricted Person has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction, and (ii) and, if the Borrower has complied with its obligations
under Section 2.17, such indemnity for the LC Issuer shall not include losses
incurred by the LC Issuer due to one or more Lenders defaulting in their
obligations to purchase participations of LC Obligations under Section 2.09(c)
or to make Loans under Section 2.09(a) (it being understood that this proviso
shall not affect the LC Issuer’s rights against any Defaulting Lender).

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the LC Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the LC Issuer, or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought and as if no Lender were a
Defaulting Lender) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), or the LC Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), or LC Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.14(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this

 

93



--------------------------------------------------------------------------------

Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments, the repayment, satisfaction or discharge of all the other
Obligations, and the termination of this Agreement.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the LC Issuer or any Lender, or
the Administrative Agent, the LC Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the LC Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the LC Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the LC Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (other than as permitted by
Section 7.03) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any

 

94



--------------------------------------------------------------------------------

Affiliate of the LC Issuer that issues any Letter of Credit), Participants to
the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the LC Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in LC Obligations) at the
time owing to it); provided that, except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, further, that
simultaneous assignments by or to two or more Approved Funds shall be combined
for purposes of determining whether the minimum assignment requirement is met.
Assignments shall be subject to the following additional conditions:

(i) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned; and

(ii) the parties to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500, which the Administrative Agent may waive or reduce in its sole
discretion, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire and any tax
forms required under Section 3.01(e).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this

 

95



--------------------------------------------------------------------------------

Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LC Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrower, the LC Issuer or any Lender at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in LC Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the LC Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.15 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c)

 

96



--------------------------------------------------------------------------------

of the United States Treasury Regulations. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or Section 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01(a) unless such Participant agrees to
comply with Section 3.01(e) as though it were a Lender (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
participating Lender).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Resignation as LC Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time Credit Suisse AG, Cayman Islands
Branch assigns all of its Commitment and Loans pursuant to subsection (b) above,
Credit Suisse AG, Cayman Islands Branch (or any of its Affiliates or branches
then serving as LC Issuer) may, upon 30 days’ notice to the Borrower and the
Lenders, resign as LC Issuer. In the event of any such resignation, the Borrower
shall be entitled to appoint from among the Lenders a successor LC Issuer
hereunder; provided, however, that (i) no failure by the Borrower to appoint any
such successor shall affect the resignation of Credit Suisse AG, Cayman Islands
Branch (or such Affiliate or branch) as LC Issuer and (ii) no such appointment
will become effective without the consent of the Lender so appointed. If Credit
Suisse AG, Cayman Islands Branch (or such affiliate or branch) resigns as LC
Issuer, it shall retain all the rights and obligations of the LC Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as LC Issuer and all LC Obligations with respect thereto
(including the right to require the Lenders to make ABR Loans or fund risk
participations in Matured LC Obligations pursuant to Section 2.09).

 

97



--------------------------------------------------------------------------------

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the LC Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, trustees, officers, employees, agents, advisors and
representatives, including any numbering, administration or settlement service
providers, (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it or its Affiliates
or to any such regulatory authority in accordance with such Lender’s regulatory
compliance policy, (c) to the extent required by applicable laws or regulations
or by subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) any credit insurance provider relating to the
Borrower and its Obligations or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the LC Issuer or
any of their respective Affiliates on a non-confidential basis from a source
other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the LC Issuer on a
non-confidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the Closing Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the LC Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the LC Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the LC Issuer, irrespective of whether or not such Lender or the LC
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the LC Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the LC Issuer and their respective
Affiliates under this Section are in addition to other

 

98



--------------------------------------------------------------------------------

rights and remedies (including other rights of setoff) that such Lender, the LC
Issuer or their respective Affiliates may have. Each Lender and the LC Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application; provided further, that
to the extent prohibited by applicable law as described in the definition of
“Excluded Swap Obligation,” no amounts received from, or set off with respect
to, any Guarantor or grantor under the Collateral Documents shall be applied to
any Excluded Swap Obligations of such Person.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which, when taken
together, shall constitute a single contract. This Agreement and the other Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Agreement by telecopy
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which

 

99



--------------------------------------------------------------------------------

comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

10.13 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) if a Lender gives a notice of illegality pursuant to
Section 3.02, (iv) any Lender requests reimbursement for amounts owing under
Section 3.05 (in a disproportionate manner relative to other Lenders), (v) any
Lender is a Defaulting Lender, (vi) any Lender has refused to consent to any
waiver or amendment with respect to any Loan Document that requires such
Lender’s consent and has been consented to by the Majority Lenders or (vii) any
Lender is a Non-Extending Lender under Section 2.19, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Borrower or the assignee shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Letter of Credit participations, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of a Non-Extending Lender, such replacement Lender agrees to
extend the Maturity Date of the applicable Loans of the Non-Extending Lender.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE

 

100



--------------------------------------------------------------------------------

NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE LC ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN SUBSECTION (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

101



--------------------------------------------------------------------------------

10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, which information includes the name
and address of the Borrower and each Guarantor and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower and each such Guarantor in accordance with the Act. The Borrower will
comply with reasonable requests of any Lender for such information.

10.17 Time of the Essence. Time is of the essence of the Loan Documents.

10.18 No Recourse. The parties hereto hereby acknowledge and agree that neither
the General Partner nor any director, officer, employee, limited partner or
shareholder of the Borrower or the General Partner shall have any personal
liability in respect of the obligations of the Borrower and the Guarantors under
this Agreement and the other Loan Documents by reason of his, her or its status.

10.19 Separateness. The Lenders acknowledge (i) the separateness as of the date
hereof of each Unrestricted Person and its respective subsidiaries from the
Borrower and each other Restricted Person, (ii) that the lenders and noteholders
under credit agreements with each Unrestricted Person and its respective
subsidiaries have likely advanced funds thereunder in reliance upon the
separateness of such Unrestricted Person and its respective subsidiaries from
the Borrower and each other Restricted Person, (iii) that each Unrestricted
Person and its respective subsidiaries has assets and liabilities that are
separate from those of the Borrower and the other Restricted Persons, (iv) that
the Loans and other obligations owing under the Loan Documents have not been
guaranteed by any Unrestricted Person or any of its respective subsidiaries, and
(v) that, except as other Persons may expressly assume or guarantee any of the
Loan Documents or obligations thereunder, the Lenders shall look solely to the
Borrower and its property and assets and the property and assets of the other
Restricted Persons, and any property pledged as Collateral with respect to the
Loan Documents, for the repayment of any amounts payable pursuant to the Loan
Documents and for satisfaction of any obligations owing to the Lenders under the
Loan Documents and that no Unrestricted Person or any of its respective
subsidiaries is personally liable to the Lenders for any amounts payable, or any
liability, under the Loan Documents.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  ENERGY TRANSFER EQUITY, L.P., as   Borrower   By: LE GP, LLC, its general
partner By:  

/s/ John W. McReynolds

  John W. McReynolds   President

Signature Page to Revolving Credit Agreement (Energy Transfer Equity, L.P.)



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, LC Issuer and
a Lender By:  

/s/ Nupur Kumar

  Name: Nupur Kumar   Title: Authorized Signatory By:  

/s/ Tyler R. Smith

  Name: Tyler R. Smith   Title: Authorized Signatory

Signature Page to Revolving Credit Agreement (Energy Transfer Equity, L.P.)



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Peter Kardos

  Name:   Peter Kardos   Title:   Vice President

Signature Page to Revolving Credit Agreement (Energy Transfer Equity, L.P.)



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Philippe Sandmeier

  Name:   Philippe Sandmeier   Title:  

Managing Director

By:  

/s/ Ming K. Chu

  Name:   Ming K. Chu   Title:   Vice President

 

Signature Page to Revolving Credit Agreement (Energy Transfer Equity, L.P.)



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Charles D. Johnston

  Name:  

Charles D. Johnston

  Title:  

Authorized Signatory

 

Signature Page to Revolving Credit Agreement (Energy Transfer Equity, L.P.)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Adam H. Fey

  Name:   Adam H. Fey   Title:   Director

 

Signature Page to Revolving Credit Agreement (Energy Transfer Equity, L.P.)



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Vanessa A. Kurbatskiy

  Name:   Vanessa A. Kurbatskiy   Title:   Vice President

 

Signature Page to Revolving Credit Agreement (Energy Transfer Equity, L.P.)



--------------------------------------------------------------------------------

THE BANK OF TOKYO MITSUBISHI UFJ, LTD., as LC Issuer and a Lender By:  

/s/ Paul Farrell

  Name:   Paul Farrell   Title:   Director

 

Signature Page to Revolving Credit Agreement (Energy Transfer Equity, L.P.)



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender By:  

/s/ Kelly Chin

  Name: Kelly Chin   Title: Vice President

 

Signature Page to Revolving Credit Agreement (Energy Transfer Equity, L.P.)



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ Leon Mo

  Name:   Leon Mo   Title:   Authorized Signatory

 

Signature Page to Revolving Credit Agreement (Energy Transfer Equity, L.P.)



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as LC Issuer and a Lender By:  

/s/ Brian Smith

  Name:   Brian Smith   Title:   Authorised Signatory

 

Signature Page to Revolving Credit Agreement (Energy Transfer Equity, L.P.)



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as LC Issuer and a Lender By:  

/s/ Mark Lumpkin, Jr.

  Name:   Mark Lumpkin, Jr.   Title:   Authorized Signatory

 

Signature Page to Revolving Credit Agreement (Energy Transfer Equity, L.P.)



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Lana Gifas

  Name:   Lana Gifas   Title:   Director     Banking Products Services, US

 

By:  

/s/ Jennifer Anderson

  Name:   Jennifer Anderson   Title:   Associate Director     Banking Product
Services, US

 

Signature Page to Revolving Credit Agreement (Energy Transfer Equity, L.P.)



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Umar Hassan

  Name:   Umar Hassan   Title:   Vice President

 

Signature Page to Revolving Credit Agreement (Energy Transfer Equity, L.P.)



--------------------------------------------------------------------------------

DNB CAPITAL LLC, as a Lender By:  

/s/ Joe Hykle

  Name:   Joe Hykle   Title:   FVP

 

By:  

/s/ Jill Ilski

  Name:   Jill Ilski   Title:   VP

 

Signature Page to Revolving Credit Agreement (Energy Transfer Equity, L.P.)



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Joseph Onischuk

  Name:   Joseph Onischuk   Title:   Managing Director

 

By:  

/s/ Melissa Balley

  Name:   Melissa Balley   Title:   Director

 

Signature Page to Revolving Credit Agreement (Energy Transfer Equity, L.P.)